 
EXHIBIT 10.9
 
EXECUTION COPY

  
 
MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
between
 
WELLS FARGO BANK, N.A.,
as Seller and as Servicer,
 
and
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Purchaser
 
July 1, 2011
 
Residential Mortgage Loans
    

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
   
SECTION 1. Definitions.
1
SECTION 2. Purchase and Conveyance.
15
SECTION 3. Mortgage Loan Schedule.
16
SECTION 4. Purchase Price.
16
SECTION 5. Examination of Mortgage Files.
16
SECTION 6. Delivery of Mortgage Loan Documents.
16
Subsection 6.01 Possession of Mortgage Files.
16
Subsection 6.02 Books and Records.
17
Subsection 6.03 Delivery of Mortgage Loan Documents.
17
Subsection 6.04 Helping Families Notice
18
SECTION 7. Representations, Warranties and Covenants; Remedies for Breach.
19
Subsection 7.01 Representations and Warranties Regarding Individual Mortgage
Loans.
19
Subsection 7.02 Seller and Servicer Representations.
29
Subsection 7.03 Repurchase.
30
Subsection 7.04 [Reserved].
33
Subsection 7.05 Purchase Price Protection.
33
SECTION 8. Closing.
33
Subsection 8.01 Closing Conditions.
33
Subsection 8.02 Closing Documents.
34
SECTION 9. Transfer of Servicing, Purchase of Servicing and Subservicing.
34
SECTION 10. Costs.
34
SECTION 11. Administration and Servicing of Mortgage Loans.
34
Subsection 11.01 Servicer to Act as Servicer; Subservicing.
34
Subsection 11.02 Liquidation of Mortgage Loans.
37
Subsection 11.03 Collection of Mortgage Loan Payments.
37
Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial
Account.
38
Subsection 11.05 Withdrawals From the Custodial Account.
40
Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account.
41
Subsection 11.07 Withdrawals From Escrow Account.
42
Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
42
Subsection 11.09 Transfer of Accounts.
43
Subsection 11.10 Maintenance of Hazard Insurance.
43
Subsection 11.11 [Reserved].
44
Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.
44
Subsection 11.13 Title, Management and Disposition of REO Property.
44
Subsection 11.14 Servicing Compensation.
45
Subsection 11.15 Distributions.
45
Subsection 11.16 Statements to the Purchaser.
46
Subsection 11.17 Advances by the Servicer.
47
Subsection 11.18 [Reserved].
48
Subsection 11.19 Satisfaction of Mortgages and Release of Mortgage Files.
48
Subsection 11.20 Servicer Shall Provide Access and Information as Reasonably
Required.
48
Subsection 11.21 Inspections.
49
Subsection 11.22 Restoration of Mortgaged Property.
49


 
i

--------------------------------------------------------------------------------

 




 
Page
   
Subsection 11.23 Fair Credit Reporting Act.
49
SECTION 12. The Servicer.
50
Subsection 12.01 Indemnification; Third Party Claims.
50
Subsection 12.02 Merger or Consolidation of the Servicer.
50
Subsection 12.03 Limitation on Liability of the Servicer and Others.
50
Subsection 12.04 Seller and Servicer Not to Resign.
51
Subsection 12.05 Liability for Failure to Deliver Servicing Files.
51
SECTION 13. Default.
51
Subsection 13.01 Events of Default.
51
Subsection 13.02 Waiver of Default.
53
SECTION 14. Termination.
53
Subsection 14.01 Termination.
53
Subsection 14.02 Successors to the Servicer.
54
Subsection 14.03 Termination Payments.
55
SECTION 15. Notices.
55
SECTION 16. Severability Clause.
56
SECTION 17. No Partnership.
57
SECTION 18. Counterparts.
57
SECTION 19. Governing Law; Choice of Forum; Waiver of Jury Trial.
57
SECTION 20. Intention of the Parties.
58
SECTION 21. Waivers.
58
SECTION 22. Exhibits.
58
SECTION 23. General Interpretive Principles.
58
SECTION 24. Reproduction of Documents.
59
SECTION 25. Amendment.
59
SECTION 26. Confidentiality.
59
SECTION 27. Entire Agreement.
60
SECTION 28. Further Agreements.
60
SECTION 29. Successors and Assigns.
60
SECTION 30. Non-Solicitation.
61
SECTION 31. Protection of Consumer Information.
61
SECTION 32. Cooperation of the Seller and Servicer with a Reconstitution.
62


 
ii

--------------------------------------------------------------------------------

 

EXHIBITS
 
EXHIBIT 1
MORTGAGE LOAN DOCUMENTS
   
EXHIBIT 2
CONTENTS OF EACH MORTGAGE FILE
   
ADDENDUM I
RESERVED
   
ADDENDUM II
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


 
iii

--------------------------------------------------------------------------------

 

MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
THIS MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated July 1,
2011, is hereby executed by and between REDWOOD RESIDENTIAL ACQUISITION
CORPORATION, a Delaware corporation, as purchaser (the “Purchaser”), and WELLS
FARGO BANK, N.A., as seller (the “Seller”) and as servicer (the “Servicer”).
 
WITNESSETH:
 
WHEREAS, the Seller has agreed to sell to the Purchaser, and the Purchaser has
agreed to purchase from the Seller, certain conventional, residential,
first-lien mortgage loans (the “Mortgage Loans”) as described herein on a
servicing-retained basis, and which shall be delivered as whole loans as
provided herein; and
 
WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as a pool of whole loans, servicing retained on the Closing Date as
provided herein; and
 
WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a Residential Dwelling
located in the jurisdiction indicated on the Mortgage Loan Schedule which will
be annexed to a PPTL (as defined herein) on the Closing Date; and
 
WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner
of the conveyance, servicing and control of the Mortgage Loans;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the
Servicer agree as follows:
 
SECTION 1.  Definitions.
 
For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.
 
Adjustable Rate Mortgage Loan:  A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.
 
Adjustment Date:  As to each Adjustable Rate Mortgage Loan, the date on which
the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.

 
 

--------------------------------------------------------------------------------

 

Agreement:  This Mortgage Loan Sale and Servicing Agreement including all
exhibits, schedules, amendments and supplements hereto.
 
ALTA:  The American Land Title Association or any successor thereto.
 
Anti-Money Laundering Laws: As defined in Section 7.01(h).
 
Applicable Requirements:  With respect to the Mortgage Loans, as applicable and
as of the time of reference, (i) the terms of the applicable Mortgage and
Mortgage Note; (ii) Customary Servicing Procedures; (iii) all federal, state and
local laws, statutes, rules, regulations and ordinances applicable to the
servicing of the Mortgage Loans including, without limitation, the applicable
requirements and guidelines of any insurer or any other governmental agency,
board, commission, instrumentality or other governmental or quasi-governmental
body or office; (iv) all other judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions applicable to the servicing of the
Mortgage Loans; and (v) all contractual obligations relating to the servicing of
the Mortgage Loans including, without limitation, those contractual obligations
contained in any applicable servicing agreement or in any agreement relating to
the Mortgage Loans with any insurer or in the Mortgage File.
 
Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value thereof as determined by a Qualified Appraiser at the time of origination
of the Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value of the
Mortgaged Property is based solely upon the value determined by an appraisal or
appraisals made for the originator of such Refinanced Mortgage Loan at the time
of origination of such Refinanced Mortgage Loan by a Qualified Appraiser.
 
Appraiser Independence Requirements: The Appraiser Independence Requirements,
published by Fannie Mae in Announcement SEL-2010-14, effective as of  October
15, 2010, as amended and in effect as of the date of origination of the
applicable Mortgage Loan.
 
Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association  (“AAA”) and
administered by the AAA,  which shall be conducted in New York, New York or
other place  mutually acceptable to the parties to the arbitration.
 
Arbitrator:  A person who is not affiliated with the Seller, Purchaser or
Servicer,  who is a member of the American Arbitration Association.
 
Assignment of Mortgage:  An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.

 
2

--------------------------------------------------------------------------------

 

Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which banks and savings and loan associations in the State of California, the
State of  Iowa, the State of Maryland, the State of Minnesota or the State of
South Carolina are authorized or obligated by law or executive order to be
closed.
 
Buydown Agreement:  An agreement between the Seller and a Mortgagor, or an
agreement among the Seller, a Mortgagor and a seller of a Mortgaged Property or
a third party with respect to a Buydown Mortgage Loan which provides for the
application of Buydown Funds.
 
Buydown Funds:  In respect of any Buydown Mortgage Loan, any amount contributed
by the seller of a Mortgaged Property subject to a Buydown Mortgage Loan, the
buyer of such property, the Seller or any other source, plus interest earned
thereon, in order to enable the Mortgagor to reduce the payments required to be
made from the Mortgagor’s funds in the early years of a Mortgage Loan.
 
Buydown Mortgage Loan:  Any Mortgage Loan in respect of which, pursuant to a
Buydown Agreement, (i) the Mortgagor pays less than the full monthly payments
specified in the Mortgage Note for a specified period, and (ii) the difference
between the payments required under such Buydown Agreement and the Mortgage Note
is provided from Buydown Funds.  Each Buydown Mortgage Loan will be identified
as such in the Mortgage Loan Schedule.
 
Buydown Period:  The period of time when a Buydown Agreement is in effect with
respect to a related Buydown Mortgage Loan, as specified on the Mortgage Loan
Schedule.
 
Closing Date:  July 18, 2011, or such other date as mutually agreed upon by the
parties hereto, on which the Purchaser will purchase and the Seller will sell
the Mortgage Loans.
 
CLTV: Combined Loan-to-Value Ratio.
 
Code:  The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.
 
Commission:  The United States Securities and Exchange Commission.
 
Condemnation Proceeds:  All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.


Consumer Information:  Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history,

 
3

--------------------------------------------------------------------------------

 

delinquency status, insurance carrier or payment information, tax amount or
payment information; the fact that the Mortgagor has a relationship with the
Seller or Servicer or the originator of the related Mortgage Loan; and any other
non-public personally identifiable information.
 
Cooperative Corporation:  With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.
 
Cooperative Lease:  The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.
 
Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
 
Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.
 
Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.
 
Cooperative Unit:  With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.
 
Custodial Account:  As defined in Subsection 11.04.
 
Customary Servicing Procedures:  With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and, to the extent consistent with the foregoing as well as any
requirements set forth in this Agreement,  which are in accordance with Fannie
Mae servicing practices and procedures for MBS pool mortgages, as defined in the
Fannie Mae Guides including future updates, or as such mortgage servicing
practices may change from time to time.

 
4

--------------------------------------------------------------------------------

 

Customer Information Safeguards:  Physical, electronic and procedural safeguards
and data security policies that a party maintains to protect the security,
confidentiality and integrity of Consumer Information, including maintaining
security measures designed to meet the objectives of the Interagency Guidelines.
 
Cut-off Date:  July 1, 2011.
 
Determination Date:  The Business Day immediately preceding the related
Remittance Date.
 
Due Date:  The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
 
Due Period:  With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.
 
Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and
long-term  senior unsecured debt obligations of which are rated at least F1 and
A, respectively, by Fitch Ratings, at the time any amounts are held on deposit
therein.  Eligible Accounts may bear interest.  If the rating of the short-term
or long-term senior  unsecured debt obligations of the depository institution or
trust company that maintains the account or accounts are no longer rated at
least F1 and A, respectively, by Fitch Ratings, the funds on deposit therewith
in connection with this Agreement shall be transferred to an Eligible Account
within 30 days of such downgrade, unless sufficient credit support acceptable to
Fitch Ratings is obtained.
 
 Eligible Investments:  Any one or more of the following obligations or
securities:
 
(i)     direct obligations of, and obligations fully guaranteed by the United
States of America or any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America;
 
(ii)    (a) demand or time deposits, federal funds or bankers' acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the short-term rating of the deposits or the senior unsecured debt
obligations of such depository institution or trust company at the time of such
investment or contractual commitment providing for such investment are rated at
least A by Fitch Ratings for deposits or are rated at least F1 by Fitch Ratings
with respect to short-term senior unsecured debt obligations, and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;

 
5

--------------------------------------------------------------------------------

 

(iii)   repurchase obligations with a term not to exceed thirty (30) days and
with respect to (a) any security described in clause (i)  above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;
 
(iv)    securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category for long-term
unsecured debt with a maturity of more than one year or in the highest rating
category with respect to short-term obligations by each Rating Agency, in each
case at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;
 
(v)     commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency at the time of such
investment; and
 
(vi)    any money market funds rated in one of the two highest rating categories
by each Rating Agency for long-term unsecured debt with a maturity of more than
one year or in the highest rating category by each Rating Agency with respect to
short-term obligations;
 
provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.
 
Escrow Account:  As defined in Subsection 11.06.
 
Escrow Payments:  The amounts constituting ground rents, taxes, assessments,
fire and hazard insurance premiums, flood insurance premiums, condominium
charges and other payments as may be required to be escrowed by the Mortgagor
with the Mortgagee pursuant to the terms of any Mortgage Note or Mortgage.
 
Event of Default:  Any one of the conditions or circumstances enumerated in
Subsection 13.01.

 
6

--------------------------------------------------------------------------------

 

Fannie Mae:  The entity formerly known as the Federal National Mortgage
Association or any successor thereto.
 
Fannie Mae Guides:  The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide and all amendments or additions thereto in effect  as of the date of
origination of the applicable Mortgage Loan, with respect to the representations
and warranties made in Section 7.01 and 7.02, as applicable, or, in effect as of
the date of any action taken or required to be taken by the Servicer as set
forth in the Agreement, as applicable.
 
FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.
 
Fidelity Bond:  The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.
 
First Remittance Date:  August 18, 2011.
 
Freddie Mac:  The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.
 
Freddie Mac Guide:  The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect as of the date of origination of the
applicable Mortgage Loan, with respect to the representations and warranties
made in Section 7.01 and 7.02, as applicable, or, in effect as of the date of
any action taken or required to be taken by the Servicer as set forth in the
Agreement, as applicable.
 
Full Principal Prepayment:  Any payment of the entire principal balance of a
Mortgage Loan which is received in advance of its scheduled Due Date and is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.
 
Gross Margin:  With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.
 
Helping Families Act: As defined in Subsection 6.04.
 
HUD:  The United States Department of Housing and Urban Development or any
successor thereto.

 
7

--------------------------------------------------------------------------------

 

Independent: When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any affiliate of such other Person, and (c) is not connected with such
other Person or any affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
 
Index:  With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.
 
Initial Rate Cap:  With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.
 
Insurance Proceeds:  With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.
 
Interagency Guidelines:  Interagency Guidelines Establishing Standards for
Safeguarding Consumer Information, 66 Fed. Reg. 8616.
 
Interest Only Mortgage Loan:  A Mortgage Loan for which an interest-only payment
feature is allowed during the interest-only period set forth in the related
Mortgage Note.
 
Lifetime Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.
 
Liquidation Proceeds:  The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.
 
Loan-to-Value Ratio:  With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, of the outstanding
principal balance of the Mortgage Loan on such date, to the Appraised Value of
the related Mortgaged Property.
 
LPMI: Lender paid mortgage insurance.

 
8

--------------------------------------------------------------------------------

 

LTV:  Loan-to-Value Ratio.
 
Master Servicer:  Wells Fargo Bank, N.A., together with its successors and
assigns, as master servicer with respect to any Securitization Transaction, or
any other master servicer designated as such with respect to any Securitization
Transaction.
 
MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.
 
MERS System:  The system of recording transfers of mortgages electronically
maintained by MERS.
 
MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.
 
Minimum Interest Rate:  With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.
 
Monthly Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and interest on such Mortgage Loan, or in the
case of an Interest Only Mortgage Loan, payments of (i) interest or (ii)
principal and interest, as applicable, on such Mortgage Loan  pursuant to the
terms of the related Mortgage Note.
 
Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note; except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.
 
Mortgage File:  With respect to each Mortgage Loan, all documents involved in
the origination, underwriting (including documented compensating factors
pertaining to exceptions) and servicing of the Mortgage Loan, including but not
limited to the documents specified in Exhibit 2, and any additional documents
required to be added to the Mortgage File pursuant to this Agreement.
 
Mortgage Interest Rate:  With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.

 
9

--------------------------------------------------------------------------------

 

Mortgage Loan:  An individual Mortgage Loan that is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule, which Mortgage Loan includes
without limitation the Mortgage File, the Servicing File, the Monthly Payments,
Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance
Proceeds, REO Disposition Proceeds, any escrow accounts related to the Mortgage
Loan and all other rights, benefits, proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage
loans.
 
Mortgage Loan Documents:  With respect to any Mortgage Loan, the documents
listed in Exhibit 1 hereto.
 
Mortgage Loan Remittance Rate:  With respect to any Mortgage Loan, the related
Mortgage Interest Rate minus the related Servicing Fee Rate.
 
Mortgage Loan Schedule:  The schedule of Mortgage Loans annexed to the PPTL
setting forth the information with respect to each Mortgage Loan required by the
disclosure report format of the Purchaser, which disclosure report format is
delivered by the Purchaser to the Seller.
 
Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.
 
Mortgaged Property:  The Mortgagor’s real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.
 
Mortgagee:  The mortgagee or beneficiary named in the Mortgage, and the
successors and assigns of such mortgagee or beneficiary.
 
Mortgagor:  The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.
 
NAIC:  The National Association of Insurance Commissioners or any successor
organization.
 
Officer’s Certificate:  A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President, a Vice President or an Assistant Vice
President and certified by the Treasurer, the Secretary, one of the Assistant
Treasurers or Assistant Secretaries of the Person on behalf of whom such
certificate is being delivered.

 
10

--------------------------------------------------------------------------------

 

Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel selected by the Servicer with respect to such
opinion of counsel concerning the taxation or the federal income tax status of a
REMIC.
 
OTS:  The Office of Thrift Supervision or any successor thereto.
 
P&I Advance:  As defined in Subsection 11.17.
 
Partial Principal Prepayment:  Any payment of principal on a Mortgage Loan,
other than a Full Principal Prepayment, which is received in advance of its
scheduled Due Date and is not accompanied by an amount of interest representing
scheduled interest due on any date or dates in any month or months subsequent to
the month of prepayment.
 
Periodic Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.
 
Person:  An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
Pledge Agreement:  The specific agreement creating a first lien on and pledge of
the Cooperative Shares and the related Cooperative Lease securing a Cooperative
Loan.
 
PPTL:  The Purchase Price and Terms Letter providing for the sale by the Seller
and the purchase by the Purchaser of the Mortgage Loans on the Closing Date.
 
Prepayment Interest Shortfall:  As to any Remittance Date and each Mortgage Loan
subject to a Principal Prepayment during the calendar month preceding such
Remittance Date, the amount by which one month’s interest at the related
Mortgage Loan Remittance Rate on such  Principal Prepayment exceeds the amount
of interest actually paid by the Mortgagor in respect of such Principal
Prepayment.
 
Principal Prepayment:  Any full or partial payment or other recovery of
principal on a Mortgage Loan that is received in advance of its scheduled Due
Date and that is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.
 
Principal Prepayment Period:  With respect to any Remittance Date, the calendar
month preceding the calendar month in which such Remittance Date occurs.

 
11

--------------------------------------------------------------------------------

 

Purchase Price:  The price paid on the Closing Date by the Purchaser to the
Seller pursuant to this Agreement in exchange for the Mortgage Loans as
calculated pursuant to Section 4 and the PPTL.
 
Purchase Price Percentage:  The percentage of par set forth in the PPTL that is
used to calculate the Purchase Price of the Mortgage Loans.
 
Purchaser:  The Person listed as such in the initial paragraph of this
Agreement, together with its successors and assigns as permitted under the terms
of this Agreement.
 
Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and who satisfies the requirements of Fannie Mae or Freddie Mac (including
but not limited to the Appraiser Independence Requirements) and Title XI of
FIRREA and the regulations promulgated thereunder, all as in effect on the date
the Mortgage Loan was originated.
 
Qualified Insurer:  An insurance company duly qualified as such under the laws
of the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae or Freddie Mac.
 
Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.
 
Reconstitution Agreement:  The agreement or agreements entered into by the
Seller and the Purchaser and certain third parties on the Reconstitution Date or
Reconstitution Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Section 32.
 
Reconstitution Date:  The date or dates on which any or all of the Mortgage
Loans serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 32 hereof.
 
Refinanced Mortgage Loan:  A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.
 
Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R.  §§229.1100-229.1123, as such may be amended from time to time, and
subject to such

 
12

--------------------------------------------------------------------------------

 

clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518,
70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or
as may be provided by the Commission or its staff from time to time.
 
REMIC:  A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
REMIC Provisions:  Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant to such sections and provisions of the Code;
and published guidance issued by the Internal Revenue Service as related to such
Code sections and regulations.
 
Remittance Date:  The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately preceding such 18th day) of any month, beginning
with the First Remittance Date.
 
REO Disposition:  The final sale by the Servicer of an REO Property.
 
REO Disposition Proceeds:  All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.
 
REO Property:  A Mortgaged Property acquired by the Servicer through foreclosure
or deed in lieu of foreclosure, as described in Subsection 11.13.
 
Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus, (ii) interest on such
unpaid principal balance at the related Mortgage Loan Remittance Rate from the
last date through which interest was last paid and distributed to the Purchaser
to the last day of the month in which such repurchase occurs minus (iii) any
amounts received in respect of such repurchased Mortgage Loan and being held in
the Custodial Account for future distribution in connection with such Mortgage
Loan; provided, however, that if at the time of repurchase the Servicer is not
the Seller or an affiliate of the Seller, the amount described in clause (ii)
shall be computed as the sum of (a) the Mortgage Loan Remittance Rate and
(b) the Servicing Fee Rate.
 
Residential Dwelling:  Any one of the following: (i) a one-family dwelling,
(ii) a two- to four-family dwelling, (iii) a one-family dwelling unit in a
condominium project or (iv) a one-family dwelling in a planned unit development,
none of which is a mobile or manufactured home.
 
Securities Act:  The Securities Act of 1933, as amended.

 
13

--------------------------------------------------------------------------------

 

Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Seller:  Wells Fargo Bank, N.A., or its successor in interest or any successor
to the Seller under this Agreement appointed as herein provided.
 
Servicer:  Wells Fargo Bank, N.A., or its successor in interest or any successor
to the Servicer under this Agreement appointed as herein provided.
 
Servicing Advances:  All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of a Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of an REO Property, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08 or Subsection 11.10.
 
Servicing Fee:  With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Servicer, which shall, for each period of one (1)
full month, be equal to one-twelfth of the product of the applicable Servicing
Fee Rate and the Stated Principal Balance of such Mortgage Loan.  Such fee shall
be payable monthly.  The obligation of the Purchaser to pay the Servicing Fee is
limited to, and payable solely from, the interest portion (including recoveries
with respect to interest from Liquidation Proceeds and other proceeds, to the
extent permitted by Subsection 11.05) of related Monthly Payments collected by
the Servicer, or as otherwise provided under Subsection 11.05.
 
Servicing Fee Rate:  0.25% per annum per Mortgage Loan.
 
Servicing File:  With respect to each Mortgage Loan, the documents pertaining
thereto specified in Exhibit 2 and copies of all documents for such Mortgage
Loan specified in Exhibit 1, which may be in electronic format.
 
Stated Principal Balance:  As to each Mortgage Loan as to any date of
determination, (i) the principal balance of the Mortgage Loan as of the first
day of the month for which such calculation is being made after giving effect to
the principal portion of any Monthly Payments due on or before such date,
whether or not received, as well as any Principal Prepayments received before
such date, minus, without duplication, (ii) all amounts previously distributed
to the Purchaser with respect to the Mortgage Loan representing payments or
recoveries of principal, or advances in lieu thereof.

 
14

--------------------------------------------------------------------------------

 

Subsidy Funds:  With respect to any Subsidy Loan, funds contributed by the
employer of a Mortgagor in order to reduce the payments required from the
Mortgagor for a specified period in specified amounts.
 
Subsidy Loan:  Any Mortgage Loan subject to a temporary interest subsidy
agreement pursuant to which the monthly interest payments made by the related
Mortgagor will be less than the scheduled monthly interest payments on such
Mortgage Loan, with the resulting difference in interest payments being provided
by the employer of the Mortgagor.  Each Subsidy Loan will be identified as such
in the Mortgage Loan Schedule.
 
Underwriting Guidelines:  The written underwriting guidelines in effect as of
the origination date of the Mortgage Loans, as delivered by the Seller to the
Purchaser in writing, which may be in electronic format.
 
USA Patriot Act: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.
 
USPAP: The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.
 
Whole Loan Transfer:  Any sale or transfer by the Purchaser of some or all of
the Mortgage Loans, other than a Securitization Transaction.
 
SECTION 2.  Purchase and Conveyance.
 
The Seller, in exchange for the payment of the Purchase Price by the Purchaser
on the Closing Date, the receipt of which is hereby acknowledged, hereby sells,
transfers, assigns, sets over and conveys to the Purchaser, without recourse,
but subject to the terms of this Agreement, all of its rights, title and
interest in and to the Mortgage Loans, including the related Mortgage Notes and
Mortgages, having a Stated Principal Balance in an amount as set forth in the
Mortgage Loan Schedule, together with the related Mortgage Files and all rights
and obligations arising under the documents contained therein, on a servicing
retained basis.
 
With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) the principal portion of all Monthly Payments due after the Cut-off Date,
(2) all other recoveries of principal collected after the Cut-off Date
(provided, however, that the principal portion of all Monthly Payments due on or
before the Cut-off Date and collected by the Seller or any successor servicer
after the  Cut-off Date shall belong to the Seller), and (3) all payments of
interest on the Mortgage Loans (minus that portion of any such payment which is
allocable to the period prior to the  Cut-off Date).  The Stated Principal
Balance of each Mortgage Loan as of the Cut-off Date is determined after
application of payments of principal due on or before the Cut-off Date whether
or not collected, together with any unscheduled Principal Prepayments collected
prior to the Cut-off Date; provided, however, that Monthly Payments for a Due
Date beyond the Cut-off Date shall not be applied to reduce the principal
balance.  Such Monthly Payments shall be the

 
15

--------------------------------------------------------------------------------

 

property of the Purchaser.  The Seller shall remit any such Monthly Payments to
the Purchaser on the Remittance Date following collection thereof.
 
SECTION 3.  Mortgage Loan Schedule.
 
The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the PPTL) to the Purchaser on or prior to the Closing Date.
 
SECTION 4.  Purchase Price.
 
The Purchase Price for the Mortgage Loans being acquired on the Closing Date
shall be equal to the sum of (a) the product of (i) the Purchase Price
Percentage stated in the PPTL (subject to adjustment as provided therein) and
(ii) the Stated Principal Balance of the Mortgage Loans listed on the Mortgage
Loan Schedule, plus (b) an amount equal to accrued interest on the aggregate
Stated Principal Balance of the Mortgage Loans at the weighted average Mortgage
Loan Remittance Rate of such Mortgage Loans from the Cut-off Date through the
day prior to the Closing Date, both inclusive (assuming 30/360) (the “Purchase
Price”).
 
The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the Closing Date by wire transfer of immediately
available funds.
 
SECTION 5.  Examination of Mortgage Files.
 
The Seller shall, at the direction of the Purchaser, at any reasonable time
prior to the Closing Date, provide access to the Purchaser or its designee in
escrow, for examination and retention, with respect to each Mortgage Loan to be
purchased on the Closing Date, the related Mortgage File in imaged format using
ImageNet (an internet based viewing system).  Such examination may be made by
the Purchaser or its custodian at any reasonable time before or after the
Closing Date.  The Purchaser may, at its option and without notice to the
Seller, purchase all or part of the Mortgage Loans without conducting any
partial or complete examination. The fact that the Purchaser has conducted or
has determined not to conduct any partial or complete examination of the
Mortgage Files shall not affect the Purchaser’s (or any of its successors’)
rights to demand repurchase or other relief or remedy provided for in this
Agreement.
 
SECTION 6.  Delivery of Mortgage Loan Documents.
 
Subsection 6.01  Possession of Mortgage Files.
 
Originals or copies of all documents, including but not limited to the documents
listed on Exhibit 2 and comprising the Mortgage File, other than the Mortgage
Loan Documents, shall be delivered to the Purchaser on the Closing
Date.  Originals of the contents of each Mortgage File not delivered to the
Purchaser or the custodian appointed by the Purchaser are and shall be held in
trust by the Servicer for the benefit of the Purchaser as the owner thereof and
shall be available for review by the Purchaser upon request.  The Servicer’s
possession of any portion of each such Mortgage File is at the will of the
Purchaser for the sole purpose of facilitating servicing of the Mortgage Loans
pursuant to this Agreement, and such retention and possession

 
16

--------------------------------------------------------------------------------

 

by the Servicer shall be in a custodial capacity only.  The ownership of each
Mortgage Note, Mortgage and the contents of each Mortgage File is vested in the
Purchaser and the ownership of all records and documents with respect to the
related Mortgage Loan prepared by or which come into the possession of the
Servicer shall immediately vest in the Purchaser and shall be retained and
maintained, in trust, by the Servicer at the will of the Purchaser in such
custodial capacity only.  The copies of the Mortgage File retained by the
Servicer with respect to each Mortgage Loan pursuant to this Agreement shall be
appropriately identified in the Servicer’s computer system to reflect clearly
the ownership of such related Mortgage Loan by the Purchaser.  The Servicer
shall release from its custody the contents of any Mortgage File retained by it
only in accordance with this Agreement, except when such release is required in
connection with a repurchase of any such Mortgage Loan pursuant to
Subsection 7.03 of this Agreement or if required under applicable law or court
order.
 
Subsection 6.02  Books and Records.
 
The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller.  The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.
 
In addition to the foregoing, the Seller shall provide to any supervisory agents
or examiners that regulate the Purchaser, including but not limited to, the OTS,
the FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to the Seller and without charge to the Seller or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be required by any applicable regulator.
 
Subsection 6.03  Delivery of Mortgage Loan Documents.
 
The Seller shall deliver and release to the Purchaser the Mortgage Loan
Documents on the Closing Date upon its receipt of the Purchase Price.  The
Seller may make available to the Purchaser at a mutually agreed time and
location the Mortgage Loan Documents to facilitate a review.  If the Seller
cannot deliver the original recorded Mortgage Loan Documents on the Closing
Date, the Seller shall, promptly upon receipt thereof and in any case not later
than 240 days from the Closing Date, deliver such original recorded Mortgage
Loan Documents to the Purchaser or the appointed custodian (unless the Seller is
delayed in making such delivery by reason of the fact that such Mortgage Loan
Documents shall not have been returned by the appropriate recording office).  If
delivery is not completed within 240 days of the Closing Date solely because
such Mortgage Loan Documents shall not have been returned by the appropriate
recording office, the Seller shall deliver such Mortgage Loan Documents to
Purchaser, or the appointed custodian, within such time period as specified in
an electronic communication from the Seller.  In the event that documents have
not been received by the date specified in the electronic communication from the
Seller, a subsequent electronic communication from the Seller shall be
transmitted by such date specified in the prior electronic communication,
stating a revised date for receipt of documentation.  The Seller shall include
with each electronic

 
17

--------------------------------------------------------------------------------

 

communication a listing of all delayed recorded documents.  The procedure shall
be repeated until the documents have been received and delivered. The Seller
shall use commercially reasonable  efforts to effect delivery of all delayed
recorded documents within 240 days of the Closing Date.  If delivery of all
Mortgage Loan Documents with respect to any Mortgage Loan is not completed
within 360 days of the Closing Date then, at Purchaser’s option, the Seller
shall repurchase such Mortgage Loan in such manner set forth in Section 7.03.
 
Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.
 
If the Purchaser or its designee discovers any material defect with respect to
any document constituting part of a Mortgage File, the Purchaser shall, or shall
cause its designee to, give written specification of such defect to the Seller
and the Seller shall cure or repurchase such Mortgage Loan in accordance with
Section 7.03.
 
The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within ten (10) days of their execution and shall
also provide the original of any document submitted for recordation or a copy of
such document certified by the appropriate public recording office to be a true
and complete copy of the original within forty-five (45) days of the Seller’s
receipt of such original or true and complete copy of the original from the
appropriate public recording office.
 
The Seller shall deliver executed originals of each of the documents listed on
Exhibit 1.  Any of the other documents listed on Exhibit 2 may, in the sole
discretion of the Seller, be delivered to the Purchaser or its designee solely
in electronic format reasonably acceptable to the Purchaser within the time
frames specified herein.
 
Subsection 6.04  Helping Families Notice
 
Within thirty (30) days following the Closing Date in respect of a Mortgage
Loan, the Purchaser shall furnish to the borrower of such Mortgage Loan the
notice required by Section 404 of the Helping Families Save Their Homes Act of
2009 (the “Helping Families Act”) in accordance with the provisions of the
Helping Families Act.  In addition, in connection with any Securitization
Transaction with respect to any of the Mortgage Loans, the Purchaser shall
require its assignee to furnish to each related borrower, within thirty (30)
days following the closing date with respect to such Securitization Transaction,
a notice with respect to such assignment, which shall identify the
Securitization Transaction trust as the new owner of the Mortgage Loan and
include any other information required by the Helping Families Act.

 
18

--------------------------------------------------------------------------------

 

SECTION 7.   Representations, Warranties and Covenants; Remedies for Breach.
 
Subsection 7.01  Representations and Warranties Regarding Individual Mortgage
Loans.
 
The Seller and, solely as specified below, the Servicer, hereby represent and
warrant to the Purchaser that, as to each Mortgage Loan, as of the Closing Date
or such other date specified herein:
 
(a)           Property Valuation:  Each Mortgage File contains a written
appraisal prepared by an appraiser licensed or certified by the applicable
governmental body in which the mortgaged property is located and in accordance
with the requirements of Title XI of FIRREA.  The appraisal was written, in form
and substance, to (i) customary Fannie Mae or Freddie Mac forms for mortgage
loans of the same type as such Mortgage Loans and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application.  The
person performing any property valuation (including an appraiser) received no
benefit from, and such person's compensation or flow of business from the
originator was not affected by, the approval or disapproval of the Mortgage
Loan.  The selection of the person performing the property valuation was made
independently of the broker (where applicable) and the originator's loan sales
and loan production personnel. The selection of the appraiser met the Appraiser
Independence Requirements.
 
(b)           Income/Employment/Assets:  With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Underwriting Guidelines, employed procedures designed to
authenticate the documentation supporting such income, employment, and assets
and utilized various methods such as (i) transcripts received from the IRS
pursuant to a filing of IRS Form 4506-T (to the extent specified in the Mortgage
Loan Schedule) or (ii) public and/or commercially available information to test
the reasonableness of such income, employment, and assets, in accordance with
its written Underwriting Guidelines.
 
(c)           Occupancy:  The originator has given due consideration to various
factors, such as other real estate owned by the borrower, commuting distance to
work, appraiser comments and notes, the location of the property and any
difference between the mailing address active in the servicing system and the
subject property address to evaluate whether the occupancy status of the
property as represented by the borrower is reasonable, in accordance with its
Underwriting Guidelines.
 
(d)           Data:  The information set forth in the Mortgage Loan Schedule
sent to the Purchaser, is complete, true and correct in all material respects.
The information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's records and the Mortgage
File.  The Mortgage Loan Schedule contains all of the required fields.  Any
seller or builder concession has been subtracted from the Appraised Value of the
Mortgaged Property for purposes of determining the LTV and CLTV. Except for
information specified to be as of the origination date of the Mortgage Loan, the
Mortgage Loan Schedule contains the most current information possessed by the
originator.  No appraisal or other property valuation

 
19

--------------------------------------------------------------------------------

 

referred to or used to determine any data listed on the Mortgage Loan Schedule
was more than 120 days old at the time of the Mortgage Loan closing.
 
(e)           Fraud:  No fraud, material misrepresentation or gross negligence
has taken place in connection with the origination of the Mortgage Loan on the
part of (1) the originator, (2) the borrower, (3) any broker or correspondent,
or (4) any appraiser, escrow agent, closing attorney or title company involved
in the origination of the Mortgage Loan that would impair in any way the rights
of the Purchaser in the Mortgage Loan or Mortgaged Property or that violated
applicable law.
 
(f)           Underwriting:  Each Mortgage Loan either (i) was underwritten in
substantial conformance with the originator's Underwriting Guidelines in effect
at the time of origination including certain permissible variations within
underwriter discretion in accordance with such Underwriting Guidelines or (ii)
if not underwritten in substantial conformance with the originator's
Underwriting Guidelines, has reasonable and documented compensating factors. The
methodology used in underwriting the extension of credit for the Mortgage Loan
includes objective mathematical principles that relate to the relationship
between the borrower's income, assets and liabilities and the proposed payment.
 
(g)           No Mortgage Insurance:  Because no Mortgage Loan has an LTV
greater than 80%, no Mortgage Loan is subject to mortgage insurance in
accordance with the terms of the Fannie Mae Guide or the Freddie Mac Guide.
 
(h)           Regulatory Compliance:  Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, fair housing, or disclosure laws applicable to the Mortgage Loan at
origination have been complied with in all material respects, or such
noncompliance was cured subsequent to origination, as permitted by applicable
law.  No Mortgage Loan is a “high cost” or “covered” loan, as defined by any
applicable federal, state or local predatory or abusive lending law in effect at
the time of origination of such Mortgage Loan, and no Mortgage Loan has a
percentage listed under the Indicative Loss Severity Column (the column that
appears in the Standard & Poor's Anti-Predatory Lending Law Update Table,
included in the then-current Standard & Poor's LEVELS® Glossary of Terms on
Appendix E).  No Mortgage Loan secured by property located in the State of
Georgia was originated on or after October 1, 2002 and prior to March 7,
2003.  No Mortgage Loan originated on or after March 7, 2003 is a “high cost
home loan” as defined under the Georgia Fair Lending Act as in effect at the
time of origination of the Mortgage Loan.   No borrower was encouraged or
required to select a loan product offered by an originator that was a higher
cost product designed for less-creditworthy borrowers, unless at the time of the
Mortgage Loan's origination, such borrower did not qualify, taking into account
credit history and debt-to-income ratios, for a lower cost credit product then
offered by such originator or any affiliate of such originator.   There does not
exist on the related Mortgaged Property any hazardous substances, hazardous
wastes or solid wastes, as such terms are defined in the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act of 1976, or other federal, state or local environmental
legislation including, without limitation, asbestos.   There is no pending
action or proceeding directly involving the Mortgaged Property in which
compliance with any environmental law, rule or regulation is an issue; there is
no violation of any environmental law,

 
20

--------------------------------------------------------------------------------

 

rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of such Mortgaged
Property.  The Seller has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Seller has established an
anti-money laundering compliance program as required by such Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of such Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of such Anti-Money Laundering Laws.
 
(i)           Borrower: As of the Closing Date, the Mortgagor is not in
bankruptcy and is not insolvent and the Seller has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor's credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or materially adversely
affect the value or marketability of the Mortgage Loan.  Either the Mortgagor is
a natural person who is legally permitted to reside in the United States or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae or Freddie Mac.  No
borrower had a prior bankruptcy in the last seven years.  No borrower previously
owned a property in the last seven years that was the subject of a foreclosure
during the time the borrower was the owner of record.
 
(j)           Source of Loan Payments: No loan payment has been escrowed as part
of the loan proceeds on behalf of the borrower.  No payments due and payable
under the terms of the Mortgage Note and Mortgage or deed of trust, except for
seller or builder concessions, have been paid by any person who was involved in,
or benefited from, the sale or purchase of the Mortgaged Property or the
origination, refinancing, sale, purchase or servicing of the Mortgage Loan other
than the borrower.
 
(k)           Down Payment: The Mortgagor has contributed at least 5% of the
purchase price for the Mortgaged Property with his/her own funds.
 
(l)           No Prior Liens:  The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain the Servicing File
in trust for the Purchaser.   Each sale of the Mortgage Loan from any prior
owner or the Seller was in exchange for fair equivalent value, and the prior
owner or the Seller, as applicable, was solvent both prior to and after the
transfer and had sufficient capital to pay and was able to pay its debts as they
would generally mature. Immediately prior to the transfer and assignment to the
Purchaser on the Closing Date, the Mortgage Loan, including the Mortgage Note
and the Mortgage, was not subject to an assignment or pledge, and the Seller had
good and marketable title to and was the sole owner thereof and had full right
to transfer and sell the Mortgage Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest. The
Seller has the full right and authority subject to no interest or participation
of, or agreement with, any other party, to sell and assign the Mortgage Loan

 
21

--------------------------------------------------------------------------------

 

pursuant to this Agreement and following the sale of the Mortgage Loan, the
Purchaser will own such Mortgage Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest. The
Seller intends to relinquish all rights to possess, control and monitor the
Mortgage Loan, except for purposes of servicing the Mortgage Loan as set forth
in this Agreement.
 
(m)           Enforceability and Priority of Lien: The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property described therein (subject, as to enforceability, to bankruptcy and
other creditors rights laws). The Mortgage and the Mortgage Note do not contain
any evidence of any security interest or other interest or right thereto. Such
lien is free and clear of all adverse claims, liens and encumbrances having
priority over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording which are
acceptable to mortgage lending institutions generally and either (A) which are
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan, or (B) which do not adversely affect the Appraised Value of
the Mortgaged Property as set forth in such appraisal and (3) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting, enforceable and perfected first lien and first priority security
interest on the property described therein (subject, as to enforceability, to
bankruptcy and other creditors rights laws), and the Seller has the full right
to sell and assign the same to the Purchaser;  There are no mechanics' or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under law could give rise to such liens)
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage. The related original Mortgage has
been recorded or is in the process of being recorded.
 
(n)           Complete Mortgage Files:   The Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibits 1 and 2 and required to be delivered on the Closing Date have been
delivered to the Purchaser or its designee in compliance with the specific
requirements of this Agreement.  With respect to each Mortgage Loan, the Seller
is in possession of a complete Mortgage File and Servicing File including all
documents used in the qualification of the borrower except for such documents as
have been delivered to the Purchaser or its designee.  In the event the Mortgage
is a deed of trust, a trustee, authorized and duly qualified under applicable
law to serve as such, has been properly designated, is named in the Mortgage and
currently so serves.
 
(o)           No Modifications: The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument that, if required by applicable law, has been
recorded or is in the process of being recorded.  The substance of any such
waiver, alteration or modification has been approved by the issuer of any
related title insurance policy, to the extent required by such policy, the terms
of such waiver, alteration or modification have been reflected in the Mortgage
Loan Schedule and the written instrument reflecting such terms has been included
in the Mortgage File.  No

 
22

--------------------------------------------------------------------------------

 

Mortgagor has been released, in whole or in part, from the terms of the Mortgage
Note and the Mortgage, except in connection with an assumption agreement which
is part of the Mortgage File and the terms of which are reflected in the
Mortgage Loan Schedule.  The Mortgage and Mortgage Note have not been satisfied,
canceled or  subordinated, in whole or in part, or rescinded, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. The Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor's failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Seller waived any default resulting from any action or inaction by the
Mortgagor.
 
(p)           Taxes Paid:  All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid by the borrower, or escrow
funds from the borrower have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.
 
(q)           No Damage/Condemnation:  Each Mortgaged Property is undamaged by
waste, vandalism, fire, hurricane, earthquake or earth movement, windstorm,
flood, tornado or other casualty adversely affecting the value of a Mortgaged
Property or the use for which the premises were intended, and each Mortgaged
Property is in substantially the same condition it was at the time the most
recent Appraised Value was obtained. There is no proceeding pending or
threatened for the total or partial condemnation of any Mortgaged Property.
 
(r)           Fee Simple Estate / No Encroachments / Compliance with
Zoning:  The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note.  All improvements subject to the Mortgage which were considered
in determining the Appraised Value of the Mortgaged Property lie wholly within
the boundaries and building restriction lines of the Mortgaged Property (and
wholly within the project with respect to a condominium unit), no improvements
on adjoining properties encroach upon the Mortgaged Property except those which
are insured against by the title insurance policy referred to in clause (v)
below and all improvements on the property comply with all applicable building,
zoning and subdivision laws, regulations and ordinances.
 
(s)           Legally Occupied:  As of the Closing Date, the Mortgaged Property
is lawfully occupied under applicable law and pursuant to the terms of the
related Mortgage, and all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities.
 
(t)           Mortgage Loan Legal and Binding:  The Mortgage Note, the Mortgage
and other agreements executed in connection therewith are original and genuine
and each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles.  The
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser.  All parties to

 
23

--------------------------------------------------------------------------------

 

the Mortgage Note, the Mortgage and other agreements executed in connection
therewith, had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties.


(u)           Proceeds Fully Disbursed / Recording Fees Paid:  The proceeds of
the Mortgage Loan have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with (except for escrow funds for exterior items
that could not be completed due to weather and escrow funds for the completion
of swimming pools).  All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.
 
(v)           Existence of Title Insurance:  Each Mortgage Loan (except (1) any
Mortgage Loan secured by a Mortgaged Property located in any jurisdiction as to
which an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance is instead received and (2) any Mortgage
Loan secured by Cooperative Shares) is covered by an ALTA lender's title
insurance policy or other form of policy or insurance generally acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (m)(1),
(2) and (3) above) the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan.  Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Seller, its successors and
assigns, are the sole insureds of such lender's title insurance policy; such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Seller's interest therein does not
require the consent of or notification to the insurer; and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and the PPTL. No claims have been made under such lender's title insurance
policy, and no prior holder of the related Mortgage, including the Seller, has
done, by act or omission, anything which would impair the coverage of such
lender's title insurance policy.  No originator, seller, prior owner of the
Mortgage Loan or other Person has provided or received any unlawful fee,
commission, kickback, or other compensation or value of any kind in connection
with the title insurance policy.
 
(w)          Hazard Insurance:  All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer acceptable
under the Fannie Mae Guides or the Freddie Mac Guides, against loss by fire,
hazards of extended coverage and such other hazards as are provided for in the
Fannie Mae Guides or by the Freddie Mac Guides, in an amount representing
coverage not less than the lesser of (i) the maximum insurable value of the
improvements securing such Mortgage Loans and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) an amount such that
the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
Mortgagee from becoming a co-insurer.  If the

 
24

--------------------------------------------------------------------------------

 

Mortgaged Property is a condominium unit, it is included under the coverage
afforded by a blanket policy for the project.  If the Mortgaged Property is in
an area identified in the Federal Register by the Federal Emergency Management
Agency as a special flood hazard area (and such flood insurance has been made
available) the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the National Flood Insurance Program, in an amount representing
coverage not less than the lesser of (A) the minimum amount required under the
terms of the coverage to compensate for any damage or loss to the Mortgaged
Property on a replacement-cost basis (or the outstanding principal balance of
the Mortgage Loan if replacement-cost basis is not available) or (B) the maximum
amount of insurance available under the National Flood Insurance Program.  The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor's cost and expense, and upon the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor. All such standard hazard and flood policies are in full force and
effect and on the date of origination contained a standard mortgagee clause
naming the Seller and its successors in interest and assigns as loss payee; such
clause is still in effect and all premiums due on any such policies have been
paid in full.  No originator, seller, prior owner of the Mortgage Loan, borrower
or any other Person, has engaged in any act or omission that would impair the
coverage of any such insurance policy, the benefits of the endorsement provided
for therein, or the validity and binding effect of either, including, without
limitation, the provision or receipt of any unlawful fee, commission, kickback,
or other compensation or value of any kind. No action, inaction, or event has
occurred and no state of facts exists or has existed that has resulted or will
result in the exclusion from, denial of, or defense to coverage under any such
insurance policies, regardless of the cause of such failure of coverage.
 
(x)           No Default:  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration.  No
foreclosure action is currently threatened or has been commenced with respect to
any Mortgaged Property.
 
(y)           No Rescission:  The Mortgage Note and the Mortgage are not subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.  The Mortgagor was not a debtor
at the time of origination of the Mortgage Loan and is not currently a debtor in
any state or federal bankruptcy or insolvency proceeding.
 
(z)           Enforceable Right of Foreclosure: The Mortgage relating to a
Mortgaged Property contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against such Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor

 
25

--------------------------------------------------------------------------------

 

which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose on the Mortgage.
 
(aa)         Mortgaged Property is 1-4 Family:  The Mortgaged Property consists
of a single parcel of real property with a single family residence erected
thereon, or a townhouse, or a two-to four-family dwelling, or an individual
condominium unit in a condominium project, or an individual unit in a planned
unit development or a de minimis planned unit development, provided, however,
that no residence or dwelling is a mobile home.  Except as otherwise permitted
by the Underwriting Guidelines, (i) as of the date of origination, no portion of
the Mortgaged Property was used for commercial purposes, and (ii) since the date
of origination no portion of the Mortgaged Property has been used for commercial
purposes.
 
(bb)        Mortgage Loan Qualifies for REMIC:  Each Mortgage Loan constitutes a
qualified mortgage under Section 860G(a)(3)(A) of the Code and Treasury
Regulations Section 1.860G-2(a)(l).
 
(cc)         Lost Note Affidavit:  With respect to any Mortgage Loan as to which
an affidavit has been delivered to the Purchaser certifying that the original
Mortgage Note is no longer in existence, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note.
 
(dd)        Doing Business:  All parties which have had any interest in the
Mortgage, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and (B) (1) organized under the
laws of such state, (2) qualified to do business in such state, (3) a federal
savings and loan association, a national bank, a Federal Home Loan Bank or a
savings bank having principal offices in such state or (4) not doing business in
such state.
 
(ee)         Loans Current / Prior Delinquencies:  All payments due on a
Mortgage Loan on or prior to the Closing Date have been made as of the Closing
Date, such Mortgage Loan is not delinquent in payment by more than thirty (30)
days and no payment with respect to such Mortgage Loan has been delinquent
during the preceding twelve-month period; no payment made on such Mortgage Loan
has been dishonored; there are no material defaults under the terms of such
Mortgage Loan; and neither the Seller nor any other party has advanced funds or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage, directly or
indirectly, for the payment of any amount required by the Mortgage Loan.
 
(ff)          [Reserved]
 
(gg)        Acceleration of Payments:  The Mortgage contains the usual and
enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount of the Mortgage Loan
if the related Mortgaged Property is sold without the prior consent of the
Mortgagee thereunder.
 
(hh)        [Reserved.]

 
26

--------------------------------------------------------------------------------

 

(ii)           [Reserved.]
 
(jj)           Sole Collateral:  As of the Closing Date, the Mortgage Note is
not and has not been secured by any collateral other than the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (m) above, and such
collateral does not serve as security for any other obligation.
 
(kk)         Full Disclosure:  The Mortgagor has received all disclosure
materials required by applicable law with respect to the making of fixed rate or
adjustable rate mortgage loans, as applicable.
 
(ll)           No Graduated Payments:  The Mortgage Loan does not contain
“graduated payment” features, does not have a shared appreciation or other
contingent interest feature and does not contain any buydown provisions.
 
(mm)       No Negative Amortization Loans:  The Mortgage Loans have an original
term to maturity of not more than thirty (30) years, with interest payable in
arrears on the first day of each month. Each Mortgage Note requires a monthly
payment which is sufficient to fully amortize the original principal balance
over the original term thereof (except in the case of Interest Only Mortgage
Loans) and to pay interest at the related Mortgage Interest Rate. No Mortgage
Loan contains terms or provisions which would result in negative amortization.
 
(nn)        Recordable:  As to any Mortgage Loan which is not a MERS Mortgage
Loan, the Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.
 
(oo)        Payment Terms:  Payments on the Mortgage Loan commenced no more than
sixty (60) days after the funds were disbursed in connection with the Mortgage
Loan. The Mortgage Note is payable on the first day of each month in equal
monthly installments of principal and interest (if not an Interest Only Mortgage
Loan), with interest calculated and payable in arrears, sufficient to amortize
the Mortgage Loan fully by the stated maturity date, over an original term of
not more than thirty years from commencement of amortization.
 
(pp)        Condominiums:  If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development), or
stock in a cooperative housing corporation, such condominium, cooperative or
planned unit development project meets the eligibility requirements of the
Underwriting Guidelines.
 
(qq)        Servicemembers’ Civil Relief Act:  The Mortgagor has not notified
the Seller that it is requesting relief under the Servicemembers' Civil Relief
Act, and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers' Civil Relief Act.
 
(rr)           Construction:  As of the Closing Date, no Mortgage Loan was in
construction or rehabilitation status and no trade-in or exchange of a Mortgaged
Property has been facilitated.
 
(ss)         Qualified Lender:  The Mortgage Loan was originated by a Mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the

 
27

--------------------------------------------------------------------------------

 

National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution
supervised and examined by a federal or state authority.
 
(tt)          No Ground Leases:  No Mortgaged Property is subject to a ground
lease.
 
(uu)        No Additional Fees:  With respect to any broker fees collected and
paid on any of the Mortgage Loans, all such fees have been properly assessed to
the Mortgagor and no claims will arise as to such fees that are double charged
and for which the Mortgagor would be entitled to reimbursement.
 
(vv)        Home Ownership and Equity Protection Act 1994:  None of the Mortgage
Loans are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable and applicable state law, in each case as in effect on the date of
origination of the Mortgage Loan.
 
(ww)       No Single Credit Insurance:  None of the proceeds of the Mortgage
Loan were used to finance single premium credit insurance policies.
 
(xx)         Principal Advances:  Any principal advances made to the Mortgagor
prior to the Closing Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.
 
(yy)        Interest Calculation:  Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months.
 
(zz)          No Balloon Loans:  No Mortgage Loan is a balloon loan.
 
(aaa)       MERS Mortgage Loans:  With respect to each MERS Mortgage Loan, a MIN
has been assigned by MERS and such MIN is accurately provided on the Mortgage
Loan Schedule. The related Assignment of Mortgage to MERS has been duly and
properly recorded.   With respect to each MERS Mortgage Loan, the Seller has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS.
 
(bbb)      Credit Reporting:  With respect to each Mortgage Loan, the Seller has
fully and accurately furnished complete information on the related borrower
credit files to Equifax, Experian and Trans Union Credit Information in
accordance with the Fair Credit Reporting Act and its implementing regulations.
 
(ccc)       Servicing.  The Mortgage Loans have been serviced in accordance with
all Applicable Requirements.

 
28

--------------------------------------------------------------------------------

 

(ddd)      No Untrue Information.  To the best of the Seller’s knowledge, no
statement, report or other  document or instrument furnished to the Purchaser by
the Seller with respect to any related Mortgage Loan contains any materially
untrue statement of fact.
 
Subsection 7.02  Seller and Servicer Representations.
 
The Seller and the Servicer hereby represent and warrant to the Purchaser that,
as to itself as of the Closing Date:


(a)           It is a national banking association, duly organized, validly
existing, and in good standing under the laws of the United States and has all
licenses necessary to carry on its business as now being conducted and is
licensed, qualified and in good standing in the states where each Mortgaged
Property is located if the laws of such state require licensing or qualification
in order to conduct business of the type conducted by it.  It is an approved
seller/servicer in good standing of conventional residential mortgage loans for
Fannie Mae or Freddie Mac and is a HUD-approved mortgagee under Section 203 of
the National Housing Act.  It has corporate power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement (including all instruments of
transfer to be delivered pursuant to this Agreement) by it and the consummation
of the transactions contemplated hereby have been duly and validly
authorized.  This Agreement, assuming due authorization, execution and delivery
by the Purchaser, evidences the legal, valid, binding and enforceable obligation
of it, subject to applicable law except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.  All requisite corporate action has been
taken by it to make this Agreement valid and binding upon it in accordance with
the terms of this Agreement.
 
(b)           No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the Closing Date, be obtained.
 
(c)           The consummation of the transactions contemplated by this
Agreement are in its ordinary course of business and will not result in the
breach of any term or provision of its articles of association or by-laws or
result in the breach of any term or provision of, or conflict with or constitute
a default under or result in the acceleration of any obligation under, any
agreement, indenture or loan or credit agreement or other instrument to which it
or its property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which it or its property is subject.
 
(d)           Its transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 
29

--------------------------------------------------------------------------------

 

(e)           There is no action, suit, proceeding or investigation pending or,
to its best knowledge, threatened against it which, either individually or in
the aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.
 
(f)           To the best of the Seller’s knowledge, the Seller is not in
material default under any agreement, contract, instrument or indenture to which
the Seller is a party or by which it (or any of its assets) is bound, which
default would have a material adverse effect on the ability of the Seller to
perform under this Agreement, nor, to the best of the Seller’s knowledge, has
any event occurred which, with the giving of notice, the lapse of time or both,
would constitute a default under any such agreement, contract, instrument or
indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
 
(g)           It does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
 
(h)           It acknowledges and agrees that the Servicing Fee shall be treated
by the Servicer, for accounting and tax purposes, as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.
 
(i)           It has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes.
 
(j)           It is solvent and the sale of the Mortgage Loans will not cause it
to become insolvent.  The sale of the Mortgage Loans is not undertaken with the
intent to hinder, delay or defraud any of its creditors.
 
(k)           It has not dealt with any broker, investment banker, agent or
other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.
 
Subsection 7.03  Repurchase.
 
(a)           It is understood and agreed that the representations and
warranties set forth in Sections 7.01 and 7.02 shall survive the sale of the
Mortgage Loans and delivery of the Mortgage File to the Purchaser, or its
designee, and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the
examination, or lack of examination, of any Mortgage Loan Document.  Upon
discovery by the Seller, the Servicer or the Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value of the Mortgage Loans or the interest of the Purchaser in the Mortgage
Loans (or which materially and adversely affects the value of a particular
Mortgage Loan or the interest of the Purchaser in a particular Mortgage Loan in
the case of a representation and warranty relating to such particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other.  A breach of

 
30

--------------------------------------------------------------------------------

 

representations and warranties in Sections 7.01(h), (bb) or (vv) shall be deemed
to materially and adversely affect the value of the related Mortgage Loan or the
interest of the Purchaser in any Mortgage Loan.  With respect to the
representations and warranties contained in Section 7.02 that are made to the
best of Seller’s knowledge, if it is discovered by either the Seller or the
Purchaser that the substance of such representation and warranty is inaccurate
and such inaccuracy materially and adversely affects the value of the related
Mortgage Loan or the interest of the Purchaser in the related Mortgage Loan, the
Purchaser shall be entitled to all the remedies to which it would be entitled
for a breach of representation or warranty, including, without limitation, the
repurchase requirements contained herein, notwithstanding Seller’s lack of
knowledge with respect to the inaccuracy at the time the representation or
warranty was made.  The Seller shall have a period of ninety (90) days from the
earlier of its discovery or its receipt of notice of any such breach within
which to correct or cure such breach; provided, however, that if a Mortgage Loan
has been transferred to a REMIC and the breach is with respect to the
representation and warranty in Section 7.01(bb), the Seller shall have a period
of sixty (60) days from its discovery of such breach within which to cure such
breach.  The Seller hereby covenants and agrees that if any such breach is not
corrected or cured in all material respects within such ninety (90) or sixty(60)
day period, as applicable, the Seller shall, at the Purchaser’s option, either
(i) repurchase such Mortgage Loan at the Repurchase Price, or (ii) except for a
breach of the representation and warranty in Section 7.01(bb), make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach, such payment to be made in the manner
set forth above in respect of the Purchase Price of a repurchased Mortgage
Loan.  In the event that any such breach shall involve any representation or
warranty set forth in Section 7.02, and such breach is not cured in all material
respects within ninety (90) days of the earlier of either discovery by or notice
to the Seller of such breach, all Mortgage Loans shall, at the option of the
Purchaser, be repurchased by the Seller at the Repurchase Price.  Any such
repurchase shall be accomplished by wire transfer of the amount of the
Repurchase Price to an account designated by the Purchaser.  If the breach of
representation and warranty that gave rise to the obligation to repurchase a
Mortgage Loan pursuant to this Section 7.03(a) was the representation and
warranty set forth in clause (e) or (h) of Section 7.01, then the Seller shall
pay to the Purchaser, concurrently with and in addition to the remedies provided
in this Section 7.03(a), an amount equal to any liability, penalty or expense
that was actually incurred and paid out of or on behalf of the Purchaser, and
that directly resulted from such breach, or if incurred and paid by the
Purchaser thereafter, concurrently with such payment.
 
(b)           [Reserved].
 
(c)           [Reserved].
 
(d)           It is understood and agreed that the obligation of the Seller set
forth in this Subsection 7.03 to cure or repurchase a defective Mortgage Loan,
and to indemnify the Purchaser pursuant to Subsection 12.01, constitutes the
sole remedies of the Purchaser respecting a breach of the foregoing
representations and warranties.  If the Seller fails to repurchase or cure a
defective Mortgage Loan in accordance with this Subsection 7.03 or to indemnify
the Purchaser pursuant to Subsection 12.01, an Arbitrator (as described herein)
finds that the Seller is obligated to repurchase, cure or indemnify in respect
thereof, and the Seller fails to repurchase, cure or indemnify as ordered by the
Arbitrator, then such failure shall be an Event of Default and

 
31

--------------------------------------------------------------------------------

 

the Purchaser shall be entitled to pursue all available remedies, including
termination of this Agreement for cause, as set forth in Subsections 13.01 and
14.01.
 
(e)           Any cause of action against the Seller or the Servicer, as
applicable, relating to or arising out of the breach of any representations and
warranties made in Subsections 7.01 and 7.02 shall accrue as to any Mortgage
Loan upon (i) notice thereof by the Purchaser to the Seller or the Servicer, as
applicable, (ii) failure by the Seller or the Servicer, as applicable, to cure
such breach or repurchase such Mortgage Loan as specified above, and (iii)
demand upon the Seller or the Servicer, as applicable, by the Purchaser for
compliance with this Agreement.
 
(f)           [Reserved].
 
(g)           [Reserved].
 
(h)           The  parties agree that the  resolution of any controversy or
claim arising out of or relating to an obligation or alleged obligation of the
Seller to repurchase a Mortgage Loan due to a breach of a representation or
warranty contained in Section 7.01 hereof shall be  by Arbitration.
 
If any allegation of a breach of a representation or warranty made in Section
7.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter.  To commence Arbitration, the moving party shall
deliver written notice to the other party that it has elected to pursue
Arbitration in accordance with this Section 7.03(h).    The Purchaser shall not
commence Arbitration with respect to that breach before 60 days following such
notification in order to provide the Seller with an opportunity to respond to
such notification.  Within 10 Business Days after a party has provided notice
that it has elected to pursue Arbitration, each party may submit the names of
one or more proposed Arbitrators to the other party in writing.  If the parties
have not agreed on the selection of an Arbitrator within five Business Days
after the first such submission, then the party commencing Arbitration shall,
within the next 5 business days, notify the American Arbitration Association in
New York, NY and request that it appoint a  single Arbitrator with experience in
arbitrating disputes arising in the financial services industry.
 
It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery.  Accordingly, the Arbitrator will resolve the dispute on
the basis of a review of the written correspondence between the parties
(including any supporting materials attached to such correspondence) conveyed by
the parties to each other in connection with the dispute prior to the delivery
of notice to commence Arbitration; however, upon a showing of good cause, a
party may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate.  If requested by the Arbitrator or any party, any hearing
with respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.

 
32

--------------------------------------------------------------------------------

 

The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the  Arbitrator shall be shared
equally between both parties.   Each party, however, shall bear its own
attorneys fees and costs in connection with the Arbitration.
 
Subsection 7.04  [Reserved].
 
Subsection 7.05  Purchase Price Protection.
 
With respect to any Mortgage Loan that prepays in full on or prior to the last
day of the third full month following the Closing Date, the Seller shall
reimburse the Purchaser an amount equal to the product of (a) the amount by
which Purchase Price Percentage paid by the Purchaser to the Seller for such
Mortgage Loan exceeds 100% and (b) the outstanding principal balance of the
Mortgage Loan as of the Cut-off Date.  Such payment shall be made within thirty
(30) days of such payoff.
 
SECTION 8.  Closing.
 
Subsection 8.01  Closing Conditions.
 
The closing for the purchase and sale of the Mortgage Loans shall take place on
the Closing Date.  The closing shall be either by telephone, confirmed by letter
or wire as the parties hereto shall agree, or conducted in person, at such place
as the parties hereto shall agree.
 
The closing of the sale of the Mortgage Loans shall be subject to the
satisfaction of each of the following conditions:
 
(a)           the Seller shall have delivered to the Purchaser the Mortgage Loan
Schedule and an electronic data file containing information on a loan-level
basis;
 
(b)           all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the Closing Date (or, with respect to
Subsection 7.01, such other date specified therein) in all material respects and
no default shall have occurred hereunder which, with notice or the passage of
time or both, would constitute an Event of Default hereunder;
 
(c)           the Purchaser shall have received from the Seller the Mortgage
Loan Documents for the related Mortgage Loans;
 
(d)           the Purchaser shall have received originals of the PPTL executed
by the Seller and a funding memorandum setting forth the Purchase Price, for the
Mortgage Loans; and
 
(e)           all other terms and conditions of this Agreement and the PPTL to
be satisfied by the Seller shall have been complied with in all material
respects.

 
33

--------------------------------------------------------------------------------

 

Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the Mortgage Loans pursuant
to Section 4 of this Agreement.
 
Subsection 8.02  Closing Documents.
 
On or before the Closing Date, the Seller shall submit to the Purchaser fully
executed originals of the following documents:
 
(a)           this Agreement, in four counterparts;
 
(b)           the PPTL; and
 
(c)           the Mortgage Loan Schedule.
 
SECTION 9.  Transfer of Servicing, Purchase of Servicing and Subservicing.
 
The Servicer represents and warrants that, notwithstanding any other provisions
of this Agreement, it will not transfer any servicing rights relating to the
Mortgage Loans, purchase any servicing rights relating to a Securitization
Transaction or engage any subservicer without the prior written consent of the
Purchaser.
 
SECTION 10.  Costs.
 
The Seller and the Servicer shall pay any commissions due their salespeople and
the legal fees and expenses of their attorneys.  The Purchaser shall pay the
cost of delivering the Mortgage Files to the Purchaser or its designee, the cost
of recording the Assignments of Mortgage, any custodial fees incurred in
connection with the release of any Mortgage Loan Documents as may be required by
the servicing activities hereunder and all other costs and expenses incurred in
connection with the sale of the Mortgage Loans by the Seller to the Purchaser,
including without limitation the Purchaser’s attorneys’ fees.  The Seller shall
pay the cost of delivering the Mortgage Loan Documents to the Purchaser or its
designee.
 
SECTION 11.  Administration and Servicing of Mortgage Loans.
 
Subsection 11.01  Servicer to Act as Servicer; Subservicing.
 
The Servicer, as an independent contractor, shall service and administer the
Mortgage Loans in accordance with this Agreement and all Applicable
Requirements, and shall have full power and authority, acting alone or through
subservicers or agents, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement.  The
Servicer may perform its servicing responsibilities through agents or
independent contractors, but shall not thereby be released from any of its
responsibilities hereunder.  Notwithstanding anything to the contrary, the
Servicer may delegate any of its duties under this Agreement to one or more of
its affiliates without regard to any of the requirements of this section;
provided, however, that the

 
34

--------------------------------------------------------------------------------

 

Servicer shall not be released from any of its responsibilities hereunder by
virtue of such delegation.  The Mortgage Loans may be subserviced by one or more
unaffiliated subservicers on behalf of the Servicer provided each subservicer is
a Fannie Mae approved seller/servicer or a Freddie Mac approved seller/servicer
in good standing, and no event has occurred, including but not limited to a
change in insurance coverage, that would make it unable to comply with the
eligibility for seller/servicers imposed by Fannie Mae or Freddie Mac, or which
would require notification to Fannie Mae or Freddie Mac. The Servicer shall pay
all fees and expenses of the subservicer from its own funds (provided that any
such expenditures that would constitute Servicing Advances if made by the
Servicer hereunder shall be reimbursable to the Servicer as Servicing Advances),
and the subservicer’s fee shall not exceed the Servicing Fee.
 
At the cost and expense of the Servicer, without any right of reimbursement from
the Custodial Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the related Mortgage Loans
itself.  If the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Purchaser, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of the
subservicer as soon as is reasonably possible.  The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of the subservicer from the Servicer’s own funds without
reimbursement from the Purchaser.
 
The Servicer shall be entitled to enter into an agreement with the subservicer
for indemnification of the Servicer by the subservicer and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.
 
Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving the subservicer shall be deemed to be between the
subservicer and Servicer alone, and the Purchaser shall have no obligations,
duties or liabilities with respect to the subservicer including no obligation,
duty or liability of the Purchaser to pay the subservicer’s fees and
expenses.  For purposes of distributions and advances by the Servicer pursuant
to this Agreement, the Servicer shall be deemed to have received a payment on a
Mortgage Loan when the subservicer has received such payment.  The Servicer
shall not make any amendment to any agreement with a subservicer if such
amendment is not consistent with or violates the provisions of this Agreement,
or if such amendment could be reasonably expected to be materially adverse to
the interests of the Purchaser.
 
Consistent with the terms of this Agreement, and subject to the REMIC
Provisions,  the Servicer may waive, modify or vary any term of any Mortgage
Loan or consent to the postponement of strict compliance with any such term or
in any manner grant indulgence to any Mortgagor with the prior written consent
of the Purchaser; provided, however, that (unless the Mortgagor is in default
with respect to the Mortgage Loan, or such default is, in the judgment of the
Servicer, imminent, and the modification is in accordance with the previously
agreed-upon

 
35

--------------------------------------------------------------------------------

 

customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and the Purchaser has approved such action) the
Servicer shall not enter into any payment plan or agreement to modify payments
with a Mortgagor lasting more than six (6) months or permit any modification
with respect to any Mortgage Loan that would change the Mortgage Interest Rate,
the Lifetime Rate Cap (if applicable), the Initial Rate Cap (if applicable), the
Periodic Rate Cap (if applicable) or the Gross Margin (if applicable), agree to
the capitalization of arrearages, including interest, fees or expenses owed
under the Mortgage Loan, make any future advances or extend the final maturity
date with respect to such Mortgage Loan, or accept additional collateral or
release any collateral for such Mortgage Loan.  Additionally, the Servicer shall
not accept any deed-in-lieu of, short pay-off, or sell any property, in which
the sale proceeds are less than the unpaid principal balance of the related
Mortgage Loan unless the Purchaser has approved such action.   Further, the
Servicer shall not defer or forgive the payment of any principal or interest or
change the outstanding principal amount (except to reflect actual payments of
principal) unless the Purchaser has approved such action.  Any capitalization of
arrearages of interest, fees and expenses in excess of 10% of the outstanding
unpaid principal balance of the related Mortgage Loan immediately prior to the
capitalization shall be made only after the Servicer has received the express
written consent of the Purchaser.   Without limiting the generality of the
foregoing, the Servicer in its own name or acting through subservicers or agents
is hereby authorized and empowered by the Purchaser when the Servicer believes
it appropriate and reasonable in its best judgment, to execute and deliver, on
behalf of itself or the Purchaser, all instruments of satisfaction or
cancellation, or of partial or full release and discharge, and all other
comparable instruments, with respect to the Mortgage Loans and the Mortgaged
Properties and to institute foreclosure proceedings or obtain a deed-in-lieu of
foreclosure so as to convert the ownership of such properties, and to hold or
cause to be held title to such properties, on behalf of the Purchaser pursuant
to the provisions of Subsection 11.13.  Notwithstanding anything to the contrary
in the this Agreement, the Servicer shall not make or permit any modification,
waiver or amendment of any term of a Mortgage Loan that could cause any REMIC
holding such Mortgage Loan to fail to qualify as a REMIC or result in the
imposition of any tax under Section 860F(a) or 860G(d) of the Code on any REMIC
holding such Mortgage Loan.
 
The Purchaser shall furnish to the Servicer any powers of attorney and other
documents reasonably necessary or appropriate to enable the Servicer to carry
out its servicing and administrative duties under this Agreement.
 
Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
REO Disposition Proceeds, Insurance Proceeds or Condemnation Proceeds of the
related Mortgaged Property (with respect to each of which the Servicer shall
have the priority described in Subsection 11.05 for purposes of withdrawals from
the Custodial Account).

 
36

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense.  Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection.  In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.  In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Subsection 11.05 hereof.
 

 
Subsection 11.02
Liquidation of Mortgage Loans.

 
In the event that any payment due under any Mortgage Loan is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, the Servicer shall take such action as it
shall deem to be in the best interest of the Purchaser.  In the event that any
payment due under any Mortgage Loan remains delinquent for a period of
ninety (90) days or more, the Servicer shall commence foreclosure proceedings in
accordance with Customary Servicing Procedures, unless a loan modification or
loss mitigation request or recommendation is pending Purchaser’s approval or
denial.  In such connection, the Servicer shall from its own funds make all
necessary and proper Servicing Advances.  If the portion of any Liquidation
Proceeds allocable as a recovery of interest on a related  Mortgage Loan is less
than the full amount of accrued and unpaid interest on such Mortgage Loan as of
the date such proceeds are received, then the applicable Servicing Fees with
respect to such Mortgage Loan shall be paid first and any amounts remaining
thereafter shall be distributed to the Purchaser.
 

 
Subsection 11.03  
Collection of Mortgage Loan Payments.

 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable.  Further, if escrows
are required by the terms of the related Mortgage Loans, the Servicer will in
accordance with Customary Servicing Procedures ascertain and estimate taxes,
assessments, fire and hazard insurance premiums  and all other charges that, as
provided in any
 
 
37

--------------------------------------------------------------------------------

 
 
Mortgage, will become due and payable to the end that the installments payable
by the Mortgagors will be sufficient to pay such charges as and when they become
due and payable.
 

 
Subsection 11.04
Establishment of Custodial Account; Deposits in Custodial Account.

 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Wells Fargo Bank, N.A., in
trust for Redwood Residential Acquisition Corporation as Purchaser of Mortgage
Loans and various Mortgagors – P & I.”  Such Custodial Account shall be an
Eligible Account established with a commercial bank, a savings bank or a savings
and loan association (which may be a depository affiliate of the Servicer) which
meets the guidelines set forth by the FHFA, Fannie Mae or Freddie Mac as an
eligible depository institution for custodial accounts.  The Custodial Account
shall initially be established and maintained at Wells Fargo Bank, N.A., or any
successor thereto, and shall not be transferred to any other depository
institution without complying with Subsection 11.09.  In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Servicer.
 
The Servicer shall deposit in a mortgage clearing account on a daily basis, and
in the Custodial Account within two (2) Business Days of the Servicer’s receipt,
and retain therein, the following payments and collections received by the
Servicer and any other amounts required to be deposited by the Servicer pursuant
to this Agreement after the Cut-off Date, or received by the Servicer prior to
the Cut-off Date but allocable to a period subsequent thereto (other than
payments of principal and interest on the Mortgage Loans due on or before the
Cut-off Date):
 
(a)           all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
 
(b)           all payments on account of interest on the Mortgage Loans adjusted
to the related Mortgage Loan Remittance Rate;
 
(c)           all Liquidation Proceeds;
 
(d)           all proceeds received by the Servicer under any title insurance
policy, hazard insurance policy or other insurance policy other than proceeds to
be held in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or released to the Mortgagor in accordance with Customary
Servicing Procedures;
 
(e)           all awards or settlements in respect of condemnation proceedings
or eminent domain affecting any Mortgaged Property which are not released to the
Mortgagor in accordance with Customary Servicing Procedures;
 
(f)           any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17 and 11.19;
 
 
38

--------------------------------------------------------------------------------

 

(g)           any amount required to be deposited by the Servicer in connection
with any REO Property pursuant to Subsection 11.13;
 
(h)           [Reserved];
 
(i)            with respect to each Full Principal Prepayment and each Partial
Principal Prepayment, an amount (to be paid by the Servicer out of its own
funds) equal to the Prepayment Interest Shortfall; provided, however, that the
Servicer’s aggregate obligations under this paragraph for any month shall be
limited to the total amount of Servicing Fees actually received with respect to
the Mortgage Loans by the Servicer during such month; and
 
(j)            amounts required to be deposited by the Servicer in connection
with the deductible clause of any hazard insurance policy.
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Servicer in the
Custodial Account.
 
The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the
Purchaser, which shall mature not later than the Business Day next preceding the
Remittance Date next following the date of such investment (except that (A) any
investment in the institution with which the Custodial Account is maintained may
mature on such Remittance Date and (B) any other investment may mature on such
Remittance Date if the Servicer shall advance funds on such Remittance Date,
pending receipt thereof to the extent necessary to make distributions to the
Purchaser) and shall not be sold or disposed of prior to
maturity.  Notwithstanding anything to the contrary herein and above, all income
and gain realized from any such investment shall be for the benefit of the
Servicer and shall be subject to withdrawal by the Servicer.  The amount of any
losses incurred in respect of any such investments shall be deposited in the
Custodial Account by the Servicer out of its own funds immediately as realized.
 
Notwithstanding anything to the contrary in this Agreement, in the event of a
downgrade of such Eligible Investment below the requirements set forth herein,
Servicer agrees to replace such Eligible Investment within 60 days of such
downgrade, unless sufficient credit support acceptable to Fitch Ratings is
obtained.  Servicer acknowledges and agrees that Servicer shall bear any losses
incurred with respect to replacement of such Eligible Investment following such
a downgrade and that any losses shall be immediately deposited by the Servicer
in the Custodial Account, as appropriate, out of the Servicer’s own funds, with
no right to reimbursement therefor.
 
 
39

--------------------------------------------------------------------------------

 


 
Subsection 11.05
Withdrawals From the Custodial Account.

 
The Servicer shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
 
(a)           to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.15;
 
(b)           to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (b) with respect to any Mortgage
Loan being limited to related Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Purchaser with respect to such
Mortgage Loan, except that, where the Seller is required to repurchase a
Mortgage Loan pursuant to Subsection 7.03, the Servicer’s right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to Subsection 7.03 and all other amounts required to
be paid to the Purchaser with respect to such Mortgage Loan;
 
(c)           to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Servicer’s right to reimburse itself
pursuant to this subclause (c) with respect to any Mortgage Loan being limited
to related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and
such other amounts as may be collected by the Servicer from the related
Mortgagor or otherwise relating to the Mortgage Loan, it being understood that,
in the case of any such reimbursement, the Servicer’s right thereto shall be
prior to the rights of the Purchaser unless the Seller is required to repurchase
a Mortgage Loan pursuant to Subsection 7.03, or the Servicer is required to pay
the Prepayment Interest Shortfall pursuant to Subsection 11.15, in which case
the Servicer’s right to such reimbursement shall be subsequent to the payment to
the Purchaser of the related Repurchase Price pursuant to Subsection 7.03, and
all other amounts required to be paid to the Purchaser with respect to such
Mortgage Loan;
 
(d)           to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, to the extent that such amounts are nonrecoverable
(as certified by the Servicer to the Purchaser in an Officer’s Certificate) by
the Servicer pursuant to subclause (b) or (c) above, provided that the Mortgage
Loan for which such advances were made is not required to be repurchased by the
Seller pursuant to Subsection 7.03;
 
(e)           to reimburse itself for expenses incurred by and reimbursable to
it pursuant to Subsection 12.01;
 
(f)           to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;
 
(g)           to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;
 
(h)           to withdraw any amounts inadvertently deposited in the Custodial
Account; and
 
 
40

--------------------------------------------------------------------------------

 

(i)            to clear and terminate the Custodial Account upon the termination
of this Agreement.
 
In the event that the Custodial Account is interest bearing, on each Remittance
Date, the Servicer shall withdraw all funds from the Custodial Account except
for those amounts which, pursuant to Subsection 11.05, the Servicer is not
obligated to remit on such Remittance Date.  The Servicer may use such withdrawn
funds only for the purposes described in this Subsection 11.05.
 

 
Subsection 11.06
Establishment of Escrow Account; Deposits in Escrow Account.

 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), titled “Wells Fargo
Bank, N.A., in trust for Redwood Residential Acquisition Corporation as
Purchaser of Mortgage Loans and various Mortgagors – T & I.”  The Escrow Account
shall be an Eligible Account established with a commercial bank, a savings bank
or a savings and loan association (which may be a depository affiliate of
Servicer), which meets the guidelines set forth by Fannie Mae or Freddie Mac as
an eligible institution for escrow accounts.  The Escrow Account shall initially
be established and maintained at Wells Fargo Bank, N.A., and shall not be
transferred to any other depository institution without complying with
Subsection 11.09.  In any case, the Escrow Account shall be insured by the FDIC
in a manner which shall provide maximum available insurance thereunder and which
may be drawn on by the Servicer.
 
The Servicer shall deposit in a mortgage clearing account on a daily basis, and
in the Escrow Account within two (2) Business Days of the Servicer’s receipt,
and retain therein:
 
(a) all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement;
 
(b) all amounts representing Insurance Proceeds or Condemnation Proceeds which
are to be applied to the restoration or repair of any Mortgaged Property;
 
(c) all payments on account of Buydown Funds and/or Subsidy Funds; and
 
(d) all Servicing Advances for Mortgagors whose Escrow Payments are insufficient
to cover escrow disbursements.
 
The Servicer shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Subsection
11.07.  The Servicer shall be entitled to retain any interest paid on funds
deposited in the Escrow Account by the
 
 
41

--------------------------------------------------------------------------------

 
 
depository institution, other than interest on escrowed funds required by law to
be paid to the Mortgagor.  To the extent required by law, the Servicer shall pay
interest on escrowed funds to the Mortgagor notwithstanding that the Escrow
Account may be non-interest bearing or that interest paid thereon is
insufficient for such purposes.
 

 
Subsection 11.07
Withdrawals From Escrow Account.

 
Withdrawals from the Escrow Account shall be made by the Servicer only (a) to
effect timely payments of ground rents, taxes, assessments, fire and hazard
insurance premiums or other items constituting Escrow Payments for the related
Mortgage, (b) to reimburse the Servicer for any Servicing Advance made by
Servicer pursuant to Subsection 11.08 hereof with respect to a related Mortgage
Loan, (c) to refund to any Mortgagor any funds found to be in excess of the
amounts required under the terms of the related Mortgage Loan, (d) for transfer
to the Custodial Account and application to reduce the principal balance of the
Mortgage Loan in accordance with the terms of the related Mortgage Loan if
requested by the Mortgagor, (e) for application to restore or repair of the
Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by law,
any interest paid on the funds deposited in the Escrow Account, (g) to pay to
itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to withdraw suspense payments that
are deposited into the Escrow Account, (i) to withdraw any amounts inadvertently
deposited in the Escrow Account or (j) to clear and terminate the Escrow Account
upon the termination of this Agreement.
 

 
Subsection 11.08
Payment of Taxes, Insurance and Other Charges; Collections Thereunder.

 
With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for fire and hazard insurance coverage and shall obtain, from time to
time, all bills for the payment of such charges (including renewal premiums) and
shall effect payment thereof prior to the applicable penalty or termination date
and at a time appropriate for securing maximum discounts allowable, employing
for such purpose deposits of the Mortgagor in the Escrow Account which shall
have been estimated and accumulated by the Servicer in amounts sufficient for
such purposes, as allowed under the terms of the Mortgage.  To the extent that a
Mortgage does not provide for Escrow Payments, the Servicer shall determine that
any such payments are made by the Mortgagor.  The Servicer assumes full
responsibility for the timely payment of all such bills and shall effect timely
payments of all such bills irrespective of each Mortgagor’s faithful performance
in the payment of same or the making of the Escrow Payments and shall make
Servicing Advances to effect such payments, subject to its ability to recover
such Servicing Advances pursuant to Subsections 11.05(c), 11.05(d) and 11.07(b).
 
 
42

--------------------------------------------------------------------------------

 


 
Subsection 11.09
Transfer of Accounts.

 
The Servicer may, upon ten (10) days prior  notice to the Purchaser, transfer
the Custodial Account or the Escrow Account to an Eligible Account at a
different depository institution.
 

 
Subsection 11.10
Maintenance of Hazard Insurance.

 
The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of
(i) the outstanding principal balance owing on the Mortgage Loan and (ii) an
amount such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy.  If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available) the Servicer will cause
to be maintained a flood insurance policy meeting the requirements of the
National Flood Insurance Program, in an amount representing coverage not less
than the lesser of (A) the minimum amount required under the terms of the
coverage to compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available) or (B) the maximum amount of
insurance available under the National Flood Insurance Program.  The Servicer
shall also maintain on REO Property fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the National Flood Insurance Program,
flood insurance in an amount required above.  Any amounts collected by the
Servicer under any such policies (other than amounts to be deposited in the
Escrow Account and applied to the restoration or repair of the property subject
to the related Mortgage or property acquired in liquidation of the Mortgage
Loan, or to be released to the Mortgagor in accordance with Customary Servicing
Procedures) shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Subsection 11.05.  It is understood and agreed that no earthquake or
other additional insurance need be required by the Servicer of any Mortgagor or
maintained on REO Property other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance.  All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to Servicer, and shall provide for
at least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage to the Servicer.  The Servicer shall not
interfere with the Mortgagor’s freedom of choice in selecting either its
insurance carrier or agent; provided, however, that unless otherwise required by
the terms of the related Mortgage Note or applicable law, the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are acceptable to Fannie Mae or Freddie Mac and FHA or VA, as
applicable, and are licensed to do business in the state wherein the property
subject to the policy is located.
 
 
43

--------------------------------------------------------------------------------

 
 
The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable, unless otherwise required by the terms of the
related Mortgage Note or applicable law.
 

 
Subsection 11.11
[Reserved].

 

 
Subsection 11.12
Fidelity Bond; Errors and Omissions Insurance.

 
The Servicer shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans.  These
policies must insure the Servicer against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Servicer’s personnel, any employees of outside firms that provide data
processing services for the Servicer, and temporary contract employees or
student interns.  The Fidelity Bond shall also protect and insure the Servicer
against losses in connection with the release or satisfaction of a Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby.  No
provision of this Subsection 11.12 requiring such Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement.  The minimum coverage under any such
Fidelity Bond and insurance policy shall be in an amount acceptable to Fannie
Mae or Freddie Mac.  Upon request of the Purchaser, the Servicer shall cause to
be delivered to the Purchaser a certified true copy of such Fidelity Bond or a
certificate evidencing the same with a statement that the Servicer shall
endeavor to provide written notice to the Purchaser thirty (30) days prior to
modification or any material change.
 

 
Subsection 11.13
Title, Management and Disposition of REO Property.

 
Subject to Subsection 11.02, in the event that title to a Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or its nominee.
 
The Servicer shall cause to be deposited on a daily basis in the Custodial
Account all revenues received with respect to the conservation of the related
REO Property. The Servicer shall make distributions as required on each
Remittance Date to the Purchaser of the net cash flow from the REO Property
(which shall equal the revenues from such REO Property net of the expenses
described below and of any reserves reasonably required from time to time to be
maintained to satisfy anticipated liabilities for such expenses).
 
The disposition of REO Property shall be carried out by the Servicer, subject to
Subsection 11.01.  The Purchaser shall pay the Servicer a fee of 1.5% of the
sales price for such REO Property for services associated with managing the REO
Property through its disposition.
 
 
44

--------------------------------------------------------------------------------

 
 
Upon the request of the Purchaser, and at the Purchaser’s expense, the Servicer
shall cause an appraisal of the REO Property to be performed for the Purchaser.
 
The Servicer shall either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed.  Any disbursement in excess of $15,000 shall be
made only with the prior written approval of the Purchaser.  The Servicer shall
deduct the costs of managing, conserving, protecting and operating the REO
Property from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs).
 
The Servicer shall not accept any sale offer for an REO Property that is more
than 10% below the Appraised Value of the REO Property without the prior written
consent of the Purchaser.
 

 
Subsection 11.14
Servicing Compensation.

 
As compensation for its services hereunder, the Servicer shall be entitled to
withdraw from the Custodial Account the amount of its Servicing Fee from
interest payments actually collected on the Mortgage Loans.  The Servicing Fee
shall be payable monthly and shall be computed on the basis of the Stated
Principal Balance and for the period respecting which any related interest
payment on a Mortgage Loan is received.  The obligation of the Purchaser to pay
the Servicing Fee is limited to, and payable solely from, the interest portion
(including recoveries with respect to interest from Liquidation Proceeds, to the
extent permitted by Section 11.05) of such Monthly Payments.  Notwithstanding
the foregoing, the aggregate Servicing Fee for any month shall be reduced (but
not below zero) by an amount equal to the Prepayment Interest Shortfall for the
related Remittance Date relating to the Mortgage Loans.  The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor except
as specifically provided for herein.
 

 
Subsection 11.15
Distributions.

 
On each Remittance Date the Servicer shall remit by wire transfer of immediately
available funds to the Purchaser (a) all amounts credited to the Custodial
Account at the close of business on the related Determination Date, net of
charges against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.
 
 
45

--------------------------------------------------------------------------------

 
 
Not later than each Remittance Date, the Servicer shall from its own funds
deposit in the Custodial Account an amount equal to the aggregate Prepayment
Interest Shortfall due to either Partial Principal Prepayments or Full Principal
Prepayments, if any, existing in respect of the related Principal Prepayment
Period.
 
With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Servicer shall pay to the Purchaser interest
on any such late payment at an annual rate equal to the rate of interest as is
publicly announced from time to time at its principal office by the Servicer, or
its successor, as its prime lending rate, adjusted as of the date of each
change, plus two percent (2%), but in no event greater than the maximum amount
permitted by applicable law.  Such interest shall be deposited in the Custodial
Account and paid by the Servicer to the Purchaser within two(2)  Business Days
of  the date such late payment is made and shall cover the period commencing
with the Business Day on which such payment was due and ending with the Business
Day immediately preceding the Business Day on which such payment is made, both
inclusive.  The payment by the Servicer of any such interest shall not be deemed
an extension of time for payment or a waiver of any Event of Default by the
Servicer.
 

 
Subsection 11.16
Statements to the Purchaser.

 
Not later than five (5) days prior to each related Remittance Date, the Servicer
shall deliver to the Master Servicer and forward to the Purchaser a statement in
the form specified and with the information required by the monthly reporting
format of  the Master Servicer.
 
The Servicer shall also deliver to the Purchaser a statement that includes
information regarding delinquencies on Mortgage Loans, indicating the number and
aggregate principal amount of Mortgage Loans which are either one (1), two (2)
or three (3) or more months delinquent.  The Servicer shall submit to the
Purchaser monthly a liquidation report with respect to each Mortgaged Property
sold in a foreclosure sale as of the related Determination Date and not
previously reported.  The Servicer shall also provide such information as set
forth above to the Purchaser in electronic form in the Servicer’s standard
format, a copy of which has been provided by the Servicer.
 
In addition, the Servicer shall submit to the Purchaser monthly loan-by-loan
default information including the reasons for the default, updated values of the
Mortgaged Property, updated FICO scores on the Mortgagor and information
regarding Servicing Advances made and, upon reasonable advance notice by the
Purchaser, notes made and retained by the Servicer in connection with servicing
the defaulted loan.
 
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby.  In
addition, the Servicer shall provide the Purchaser with
 
 
46

--------------------------------------------------------------------------------

 
 
such information concerning the Mortgage Loans as is necessary for such
Purchaser to prepare federal income tax returns as the Purchaser may reasonably
request from time to time.
 
With respect to any Mortgage Loans included in a Securitization Transaction, the
Purchaser or the Master Servicer may require the Servicer to provide a
compliance statement of the Servicer in accordance with Item 1123 of Regulation
AB, and an assessment of the Servicer’s compliance with the servicing criteria
set forth in Item 1122(d) of Regulation AB. Notwithstanding anything to the
contrary in this Agreement, the Purchaser and the Company acknowledge and agree
that Company (i) shall have no obligation to provide originator information as
contemplated by Items 1103, 1105, 1110, 1117 and 1119 of Regulation AB; (ii)
shall have no obligation to provide static pool information as contemplated by
Item 1105 of Regulation AB; and (iii) shall have no obligation to provide
servicer information as contemplated by Item 1108 of Regulation AB.
 

 
Subsection 11.17
Advances by the Servicer.

 
On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made.  Any amounts held
for future distribution and so used shall be replaced by the Servicer by deposit
in the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Purchaser required to be made on such Remittance Date.  The Servicer’s
obligation to make P&I Advances as to any Mortgage Loan will continue through
the last Monthly Payment due prior to the payment in full of a Mortgage Loan, or
through the last related Remittance Date prior to the Remittance Date for the
distribution of all other payments or recoveries (including proceeds under any
title, hazard or other insurance policy, or condemnation awards) with respect to
a Mortgage Loan; provided, however, that such obligation shall cease if the
Servicer, in its good faith judgment, determines that such P&I Advances would
not be recoverable pursuant to Subsection 11.05(b).  The determination by the
Servicer that a P&I Advance, if made, would be nonrecoverable, shall be
evidenced by an Officer’s Certificate of the Servicer, delivered to the
Purchaser, evidencing  the reasons for such determination.  The Servicer shall
not have any obligation to advance amounts in respect of shortfalls relating to
the Servicemembers Civil Relief Act and similar state and local laws.
 
 
47

--------------------------------------------------------------------------------

 


 
Subsection 11.18
[Reserved].

 

 
Subsection 11.19
Satisfaction of Mortgages and Release of Mortgage Files.

 
Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage.  The Purchaser agrees to
deliver to the Servicer (or cause to be delivered to the Servicer) the original
Mortgage Note for any Mortgage Loan not later than five (5) Business Days
following its receipt of a notice from the Servicer that such a payment in full
has been received or that a notification has been received that such a payment
in full shall be made. Such Mortgage Note shall be held by the Servicer, in
trust, for the purpose of canceling such Mortgage Note and delivering the
canceled Mortgage Note to the Mortgagor in a timely manner as and to the extent
provided under any applicable federal or state law.
 
In the event the Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer shall remit to the Purchaser the Stated Principal Balance of the
related Mortgage Loan by deposit thereof in the Custodial Account.  The Fidelity
Bond shall insure the Servicer against any loss it may sustain with respect to
any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.
 

 
Subsection 11.20
Servicer Shall Provide Access and Information as Reasonably Required.

 
The Servicer shall provide to the Purchaser, and for any Purchaser insured by
FDIC or NAIC, the supervisory agents and examiners of FDIC and OTS or NAIC,
access to any documentation regarding the Mortgage Loans which may be required
by applicable regulations.  Such access shall be afforded without charge, but
only upon reasonable request, during normal business hours and at the offices of
the Servicer.
 
In addition, the Servicer shall furnish upon request by the Purchaser at the
Purchaser’s expense, during the term of this Agreement, such periodic, special
or other reports or information, whether or not provided for herein, as shall be
necessary, reasonable and appropriate with respect to the purposes of this
Agreement and applicable regulations.  All such reports or information shall be
provided by and in accordance with all reasonable instructions and directions
the Purchaser may require.  The Servicer agrees to execute and deliver all such
instruments and take all such action as the Purchaser, from time to time, may
reasonably request in order to effectuate the purposes and to carry out the
terms of this Agreement.
 
 
48

--------------------------------------------------------------------------------

 


 
Subsection 11.21
Inspections.

 
The Servicer shall inspect the Mortgaged Property as often deemed necessary by
the Servicer to assure itself that the value of the Mortgaged Property is being
preserved.  In addition, the Servicer shall conduct subsequent inspections in
accordance with Customary Servicing Procedures.  The Servicer shall keep written
report of each such inspection and shall provide a copy of such inspection to
the Purchaser upon the request of the Purchaser.
 

 
Subsection 11.22
Restoration of Mortgaged Property.

 
The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures.  For claims greater than
$15,000, at a minimum, the Servicer shall, to the extent permitted by the terms
of the related Mortgage Note and applicable law, comply with the following
conditions in connection with any such release of Insurance Proceeds or
Condemnation Proceeds:
 
(a)           the Servicer shall receive satisfactory independent verification
of completion of repairs and issuance of any required approvals with respect
thereto;
 
(b)           the Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens;
 
(c)           the Servicer shall verify that the Mortgage Loan is not in
default; and
 
(d)           pending repairs or restoration, the Servicer shall place the
Insurance Proceeds or Condemnation Proceeds in a restricted Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 

 
Subsection 11.23
Fair Credit Reporting Act.

 
The Servicer, in its capacity as servicer for each Mortgage Loan, agrees to
fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.
 
 
49

--------------------------------------------------------------------------------

 


 
SECTION 12.
The Servicer.

 

 
Subsection 12.01
Indemnification; Third Party Claims.

 
(a)           The Servicer agrees to indemnify and hold harmless the Purchaser
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to (i) the failure of the Servicer to
service the Mortgage Loans in compliance with the terms of this Agreement or
(ii) a breach of the Servicer’s representations, warranties or covenants
included in this Agreement.  This indemnification obligations shall survive the
termination of this Agreement or the termination of any party to this Agreement.
 
(b)           The Servicer shall promptly notify the Purchaser if a claim is
made by a third party with respect to this Agreement or the Mortgage Loans, and
the Servicer shall assume (with the written consent of the Purchaser) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees.  If the Servicer has assumed the defense of the
Purchaser, the Servicer shall provide the Purchaser with a written report of all
expenses and advances incurred by the Servicer pursuant to this Subsection 12.01
and the Purchaser shall promptly reimburse the Servicer for all amounts advanced
by it pursuant to the preceding sentence except when the claim in any way
relates to the failure of the Servicer to service the Mortgage Loans in
accordance with the terms of this Agreement or any other breach by the Servicer
of this Agreement.
 

 
Subsection 12.02
Merger or Consolidation of the Servicer.

 
The Servicer will keep in full effect its existence, rights and franchises as a
national banking association, and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.
 
Any Person into which the Servicer may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Servicer
shall be a party, or any Person succeeding to substantially all of the business
of the Servicer (whether or not related to loan servicing), shall be the
successor of the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
 

 
Subsection 12.03
Limitation on Liability of the Servicer and Others.

 
The duties and obligations of the Servicer shall be determined solely by the
express provisions of this Agreement, the Servicer shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Agreement and no implied covenants or obligations shall be read into
this Agreement against the Servicer.  Neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be under any
liability to the
 
 
50

--------------------------------------------------------------------------------

 
 
Purchaser for any action taken or for refraining from the taking of any action
in accordance with Customary Servicing Procedures and otherwise in good faith
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Servicer against any liability resulting
from any breach of any representation or warranty made herein, or from any
liability specifically imposed on the Servicer herein; and, provided further,
that this provision shall not protect the Servicer against any liability that
would otherwise be imposed by reason of the willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of the obligations or duties hereunder.  The Servicer and any director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities respecting any matters arising
hereunder.  Subject to the terms of Subsection 12.01, the Servicer shall have no
obligation to appear with respect to, prosecute or defend any legal action which
is not incidental to the Servicer’s duty to service the Mortgage Loans in
accordance with this Agreement.
 

 
Subsection 12.04
Seller and Servicer Not to Resign.

 
Neither the Seller nor the Servicer shall assign this Agreement or resign from
the obligations and duties hereby imposed on it except by mutual consent of the
Servicer or the Seller, as the case may be, and the Purchaser or, in the case of
the Servicer, upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer.  Any such determination permitting the unilateral resignation of
the Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Purchaser, which Opinion of Counsel shall be in form and
substance acceptable to the Purchaser.  No such resignation of or assignment by
the Servicer shall become effective until a successor has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Subsection 14.02.
 

 
Subsection 12.05
Liability for Failure to Deliver Servicing Files.

 
The Servicer shall have no liability for any failure to carry out its servicing
responsibilities hereunder that is directly caused by the failure of a prior
owner of the related Mortgage Loans to deliver to the Servicer the Servicing
Files (or portions thereof) necessary to service such Mortgage Loans in material
compliance with the Customary Servicing Procedures or this Agreement.
 

 
SECTION 13.
Default.

 

 
Subsection 13.01
Events of Default.

 
In case one or more of the following Events of Default by the Servicer shall
occur and be continuing:
 
(a)           any failure by the Servicer to remit to the Purchaser any material
payment required to be made under the terms of this Agreement which continues
unremedied for a period of two (2)
 
 
51

--------------------------------------------------------------------------------

 

Business Days after the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Servicer by the Purchaser;
 
(b)           failure by the Servicer to duly observe or perform, in any
material respect, any other covenants, obligations or agreements of the Servicer
as set forth in this Agreement which failure continues unremedied for a period
of sixty (60) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Purchaser;
 
(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of sixty (60) days;
 
(d)           the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Servicer or relating to all or substantially all of the Servicer’s property;
 
(e)           the Servicer shall admit in writing its inability to pay its debts
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;
 
(f)           the Servicer shall cease to be qualified to do business under the
laws of any state in which a Mortgaged Property is located, but only to the
extent such qualification is necessary to ensure the enforceability of each
Mortgage Loan and to perform the Servicer’s obligations under this Agreement;
 
(g)           the Servicer shall fail to meet the servicer eligibility
qualifications of Fannie Mae or the Servicer shall fail to meet the servicer
eligibility qualifications of Freddie Mac;
 
(h)           the Servicer, if it is also the Seller, shall fail to repurchase a
Mortgage Loan within forty-five (45) days of the final decision of an Arbitrator
that the Seller is obligated to repurchase such Mortgage Loan; or
 
(i)           the purchase or holding of any securities issued in a
Securitization Transaction involving the Mortgage Loans by the Servicer or its
affiliates such that the Servicer is required to consolidate any of the Mortgage
Loans included in a Securitization Transaction on its financial statements under
U.S. generally accepted accounting principles;
 
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Servicer under this Agreement and with
respect to the Mortgage Loans and the proceeds thereof.  Upon receipt by
 
 
52

--------------------------------------------------------------------------------

 
 
the Servicer of such written notice from the Purchaser stating that it intends
to terminate the Servicer as a result of such Event of Default, all authority
and power of the Servicer under this Agreement, including any compensation due
the Servicer under this Agreement on and after the effective date of
termination, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the successor appointed pursuant to Subsection 14.02.  Upon
written request from the Purchaser, the Servicer shall prepare, execute and
deliver to a successor any and all documents and other instruments, place in
such successor’s possession all Mortgage Files and do or cause to be done all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, including, but not limited to, the transfer and
endorsement or assignment of the Mortgage Loans and related documents to the
successor at the Servicer’s sole expense.  The Servicer agrees to cooperate with
the Purchaser and such successor in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, the
transfer to such successor for administration by it of all amounts which shall
at the time be credited by the Servicer to the Custodial Account or Escrow
Account or thereafter received with respect to the Mortgage Loans and the
payment of all costs relating to the transfer of servicing.
 

 
Subsection 13.02
Waiver of Default.

 
The Purchaser may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences.  Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement.  No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.
 

 
SECTION 14.
Termination.

 

 
Subsection 14.01
Termination.

 
The obligations and responsibilities of the Servicer, as servicer, shall
terminate upon (a) the distribution to the Purchaser of the final payment or
liquidation with respect to the last Mortgage Loan (or advances of same by the
Servicer), (b) the disposition of all property acquired upon foreclosure or deed
in lieu of foreclosure with respect to the last Mortgage Loan and the remittance
of all funds due hereunder or (c) the Purchaser pursuant to Section 14.03.  Upon
written request from the Purchaser in connection with any such termination, the
Servicer shall prepare, execute and deliver, any and all documents and other
instruments, place in the Purchaser’s possession all Mortgage Files, and do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, at the Purchaser’s sole expense.  The Servicer agrees to cooperate
with the Purchaser and such successor in effecting the termination of the
Servicer’s responsibilities and rights hereunder as servicer, including, without
limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by the Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.
 
 
53

--------------------------------------------------------------------------------

 

Subsection 14.02  Successors to the Servicer.
 
Prior to the termination of the Servicer’s responsibilities and duties under
this Agreement pursuant to Subsections 12.04, 13.01 or 14.01, the Purchaser
shall (a) succeed to and assume all of the Servicer’s responsibilities, rights,
duties and obligations under this Agreement or (b) appoint a successor which
shall succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Servicer under this Agreement upon such termination.  In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree.  In the event that the Servicer’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Subsections, the Servicer shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The resignation
or removal of the Servicer pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsection 7.03, it being understood and agreed that the
provisions of such Subsections 7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Servicer, or the
termination of this Agreement.
 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this
Agreement.  Any termination or resignation of the Servicer or this Agreement
pursuant to Subsections 12.04, 13.01 or 14.01 shall not affect any claims that
the Purchaser may have against the Servicer based upon facts and circumstances
arising prior to any such termination or resignation.
 
The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer.
 
Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Purchaser of such appointment.
 
 
54

--------------------------------------------------------------------------------

 


 
Subsection 14.03
Termination Payments.

 
The Servicer shall not be entitled to any compensation related to any
termination of its rights and obligations under this Agreement connection with
an Event of Default.  The Purchaser may terminate this Agreement without cause
and transfer servicing to a successor Servicer upon the payment of a fee to the
Servicer of 2.75% of the aggregate outstanding Stated Principal Balance of the
Mortgage Loans.  Any such notice of termination shall be in writing and
delivered to the Servicer pursuant to Section 15 no fewer than thirty (30) days
prior to the effective date of a termination.  If the Servicer's rights and
obligations under this Agreement are terminated without cause, the Purchaser
shall immediately reimburse the Servicer for all outstanding P&I Advances and
Servicing Advances associated with the Mortgage Loans.  Upon written request
from the Purchaser in connection with any such termination, the Servicer shall
prepare, execute and deliver, any and all documents and other instruments, and
do or accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, and including the delivery to or at the direction of the Purchaser,
all contents of the Mortgage Files in the possession of the Servicer, at the
Purchaser’s sole expense.  The Servicer agrees to cooperate with the Purchaser
and such successor in effecting the termination of the Servicer’s
responsibilities and rights hereunder as servicer, including, without
limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by the Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.
 

 
SECTION 15.
Notices.

 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:
 
(a)          if to the Purchaser:
 
Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA 94941
Attention:  Loss Mitigation
Phone: (415) 380-3445
Facsimile:  (415) 381-1773
 
with a copy to the General Counsel at the same address
 
(b)          if to the Seller:
 
Wells Fargo Bank, N.A.
8480 Stagecoach Circle

 
55

--------------------------------------------------------------------------------

 

Frederick, MD  21701
Attention:  Transaction Manager, MAC X3802-016
Fax:  240/586-5983


With a copy to:


Wells Fargo Bank, N.A.
1 Home Campus – MAC X2401-06T
Des Moines, Iowa  50328-0001
Attention:  General Counsel  — Capital Markets


(c)          if to the Servicer:
 
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, IA  50328-0001
Attention:  John B. Brown, MAC X2301-04R
Fax: 515/324-3118


With a copy to:


Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa  50328-0001
Attention:  General Counsel MAC X2401-06T
 
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
 

 
SECTION 16.
Severability Clause.

 
Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.  If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.
 
 
56

--------------------------------------------------------------------------------

 


 
SECTION 17.
No Partnership.

 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the
Purchaser.
 

 
SECTION 18.
Counterparts.

 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 

 
SECTION 19.
Governing Law; Choice of Forum; Waiver of Jury Trial.

 
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW) OR ANY OTHER JURISDICTION.
 
EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in The City of New York, New York, and appellate courts from any
thereof, and (b) irrevocably waive any objection which such party may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Agreement brought in any such court, and irrevocably waive
any claim that any such suit action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
 
57

--------------------------------------------------------------------------------

 


 
SECTION 20.
Intention of the Parties.

 
It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security.  Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans.  The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.
 
It is not the intention of the parties that such conveyances be deemed a grant
of a security interest in the Mortgage Loans transferred hereunder.  However, in
the event that, notwithstanding the intent of the parties, such assets are held
to be the property of the Seller or if for any other reason this Agreement is
held or deemed to create a security interest in either such assets, then
(a) this Agreement shall be a security agreement within the meaning of the
Uniform Commercial Code of the State of New York and (b) the conveyances
provided for in this Agreement shall be deemed to be a grant by the Seller to
the Purchaser of, and the Seller hereby grants to the Purchaser a security
interest in all of the assets transferred hereunder, whether now owned or
hereafter acquired.
 

 
SECTION 21.
Waivers.

 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 

 
SECTION 22.
Exhibits.

 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
 

 
SECTION 23.
General Interpretive Principles.

 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(a)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
 
(b)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
 
 
58

--------------------------------------------------------------------------------

 

(c)           references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
 
(d)           the headings of the various articles, sections, subsections and
paragraphs of this Agreement and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof;
 
(e)           reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(f)           the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and
 
(g)           the term “include” or “including” shall mean without limitation by
reason of enumeration.
 

 
SECTION 24.
Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
 

 
SECTION 25.
Amendment.

 
This Agreement may be amended from time to time by the Purchaser, the Seller and
the Servicer by written agreement signed by the parties hereto.
 

 
SECTION 26.
Confidentiality.

 
Each of the Purchaser, the Seller and the Servicer shall employ proper
procedures and standards designed to maintain the confidential nature of the
terms of this Agreement, except to the extent (a) the disclosure of which is
reasonably believed by such party to be required in connection with regulatory
requirements or other legal requirements relating to its affairs; (b) disclosed
to any one or more of such party’s employees, officers, directors, agents,
attorneys
 
 
59

--------------------------------------------------------------------------------

 
 
or accountants who would have access to the contents of this Agreement and such
data and information in the normal course of the performance of such person’s
duties for such party, to the extent such party has procedures in effect to
inform such person of the confidential nature thereof; (c) that is disclosed in
a prospectus, prospectus supplement or private placement memorandum relating to
a Securitization Transaction of the Mortgage Loans by the Purchaser (or an
affiliate assignee thereof) or to any person in connection with the resale or
proposed resale of all or a portion of the Mortgage Loans by such party in
accordance with the terms of this Agreement; and (d) that is reasonably believed
by such party to be necessary for the enforcement of such party’s rights under
this Agreement.
 

 
SECTION 27.
Entire Agreement.

 
This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.
 

 
SECTION 28.
Further Agreements.

 
The Seller, the Servicer and the Purchaser each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.
 

 
SECTION 29.
Successors and Assigns.

 
This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser, the Seller and the Servicer, and the respective successors
and assigns of the Purchaser, the Seller and the Servicer.  The initial
Purchaser and any subsequent purchasers may assign this Agreement to any Person
to whom any Mortgage Loan is transferred pursuant to a sale or financing upon
prior written notice to the Servicer in accordance with the following paragraph;
provided, however, that except in connection with Securitization Transactions,
as to which no such quantitative limitation shall apply, the Servicer shall not
be required to service the Mortgage Loans for more than three (3) Persons for
assignees of Redwood Residential Acquisition Corporation or its respective
affiliates at any time and shall not recognize any assignment of this Agreement
to the extent that following such assignment more than such number of Persons
would be purchasers hereunder.  As used herein, the trust formed in connection
with a Securitization Transaction shall be deemed to constitute a single
“Person.”  Upon any such assignment and written notice thereof to the Servicer,
the Person to whom such assignment is made shall succeed to all rights and
obligations of the Purchaser under this Agreement to the extent of the related
Mortgage Loan or Mortgage Loans and this Agreement, to the extent of the related
Mortgage Loan or Mortgage Loans, shall be deemed to be a separate and distinct
agreement between the Servicer and such purchaser, and a separate and distinct
agreement between the Servicer and each other purchaser to the extent of the
other related Mortgage Loan or Mortgage Loans; provided, however, that such
agreement shall not create any
 
 
60

--------------------------------------------------------------------------------

 
 
greater obligation or cost on the part of the Servicer unless mutually agreed
upon by the Servicer and the Purchaser.
 
The Purchaser shall notify the Servicer in advance of the sale or transfer of
the Mortgage Loans.  Such notice, along with an initial loan schedule, shall be
delivered to the Servicer at least thirty (30) days prior to such sale or
transfer.  Upon receipt of notice of the final sale or transfer, the Servicer
shall mark its books and records to reflect the ownership of the Mortgage Loans
by the Purchaser’s assignee, and shall release the previous Purchaser from its
obligations hereunder with respect to the Mortgage Loans sold or
transferred.  Such notification of a transfer shall include a final loan
schedule which shall be received by the Servicer no fewer than five (5) Business
Days before the last Business Day of the month.  If such notification is not
received as specified above, the Servicer’s duties to remit and report as
required by Section 11 shall begin with the next Due Period.
 
If the Purchaser has not provided the notice of assignment required by this
Section 29, the Servicer shall not be required to treat any other Person as a
“Purchaser” hereunder and may continue to treat the Purchaser which purports to
assign the Agreement as the “Purchaser” for all purposes of this Agreement.
 

 
SECTION 30.
Non-Solicitation.

 
Neither party shall, after the Closing Date, take any action to solicit the
refinancing of any Mortgage Loan, other than in connection with any loan
modification or loss mitigation action by the Servicer in the event a Mortgagor
is in default or default is imminent with respect to his/her Monthly Payment
.  It is understood and agreed that neither (a) promotions undertaken by either
party or any affiliate of either party which are directed to the general public
at large, including, without limitation, mass mailings based upon commercially
acquired mailing lists, newspaper, radio, television advertisements, (b) serving
the refinancing needs of a Mortgagor who, without solicitation, contacts either
party in connection with the refinance of such Mortgage or Mortgage Loan nor (c)
engaging in any type of solicitations of borrowers with respect to financial
products or services other than refinancing the Mortgage Loan of a borrower,
shall constitute solicitation under this Subsection 30.
 

 
SECTION 31.
Protection of Consumer Information.

 
Each party agrees that it (i) shall comply with any applicable laws and
regulations regarding the privacy and security of Consumer Information, (ii)
shall not use Consumer Information in any manner inconsistent with any
applicable laws and regulations regarding the privacy and security of Consumer
Information, (iii) shall not disclose Consumer Information to third parties
except at the specific written direction of the Seller or the Servicer, (iv)
shall maintain adequate physical, technical and administrative safeguards to
protect Consumer Information from unauthorized access and (v) shall immediately
notify the Seller of any actual or suspected breach of the confidentiality of
Consumer Information.
 
 
61

--------------------------------------------------------------------------------

 


 
SECTION 32.
Cooperation of the Seller and Servicer with a Reconstitution.

 
The Seller acknowledges and the Purchaser agrees that with respect to some or
all of the Mortgage Loans, the Purchaser may effect either:
 
(1)           one or more Whole Loan Transfers; and
 
(2)           one or more Securitization Transactions;
 
provided, however, that no more than three (3) persons shall be assignees of the
Purchaser’s interest in this Agreement with respect to the Mortgage Loans.
 
The Seller shall cooperate with the Purchaser and any prospective purchaser in
connection with any Whole Loan Transfer or Securitization Transaction
contemplated by the Purchaser pursuant to this Section.  In connection
therewith, the Purchaser shall deliver any Reconstitution Agreement or other
document related to the Whole Loan Transfer or Securitization Transaction to the
Seller at least fifteen (15) days prior to such transfer and the Seller shall
execute any Reconstitution Agreement which contains servicing provisions
substantially similar to those herein or otherwise reasonably acceptable to the
Purchaser and the Seller and which restates the representations and warranties
contained in Subsection 7.01 as of the Closing Date and Subsection 7.02 herein
as of the Reconstitution Date.  In connection with any Securitization
Transaction, the Seller and the Servicer shall not, and shall cause their
respective affiliates not to, as part of the original offering thereof, purchase
any of the securities offered in such Securitization Transaction.  Any
prospective assignees of the Purchaser who have entered into a commitment to
purchase any of the Mortgage Loans in a Whole Loan Transfer may review the
Seller’s servicing and origination operations, upon reasonable prior notice to
the Seller, and the Seller shall cooperate with such review and underwriting to
the extent such prospective assignees request information or documents that are
available and can be produced without unreasonable expense or effort.  Subject
to any applicable laws, the Seller shall make the Mortgage Files related to the
Mortgage Loans held by the Seller available through ImageNet or on compact disk
or DVD for review by any such prospective assignees during normal business hours
upon reasonable prior notice to the Seller (in no event fewer than five (5)
Business Days’ prior notice).  The Seller may, in its sole discretion, require
that such prospective assignees sign a confidentiality agreement with respect to
such information disclosed to the prospective assignee which is not available to
the public at large and a release agreement with respect to its activities on
the Seller’s premises.  The Purchaser hereby agrees to reimburse the Seller for
reasonable “out-of-pocket” expenses incurred by the Seller that relate to such
Whole Loan Transfer or Securitization Transaction, including without limitation
reimbursement for the amount which reasonably reflects time and effort expended
by the Seller in connection therewith.
 
In connection with any Securitization Transaction, the Servicer shall execute
and deliver an Assignment, Assumption and Recognition Agreement substantially in
the form of Addendum
 
 
62

--------------------------------------------------------------------------------

 
 
II.  All Mortgage Loans not sold or transferred pursuant to a Whole Loan
Transfer or Securitization Transaction shall be subject to this Agreement and
shall continue to be serviced in accordance with the terms of this Agreement and
with respect thereto this Agreement shall remain in full force and effect.  It
is understood and agreed by the Purchaser and the Servicer that the right to
effectuate such Whole Loan Transfer or Securitization Transaction as
contemplated by this Section 32 is limited to the Purchaser.
 
If any unreimbursed P&I Advances or Servicing Advances are outstanding with
respect to any Mortgage Loan that the Purchaser proposes to sell in a Whole Loan
Transfer or Securitization Transfer, the Purchaser shall reimburse the Servicer
for such P&I Advances and Servicing Advances prior to selling or transferring
such Mortgage Loan.  The foregoing reimbursement obligation shall survive
termination of this Agreement.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
63

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Purchaser
 
By:
/s/ John Isbrandtsen
Name:
John Isbrandtsen
Title:
Authorized Officer  
WELLS FARGO BANK, N.A.,
as Seller and as Servicer
 
By:
/s/ Gretchen Leff
Name:  
Gretchen Leff
Title:
Vice President

 
[Mortgage Loan Sale and Servicing Agreement, dated July 1, 2011]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
MORTGAGE LOAN DOCUMENTS
 
With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:
 
(a)           the original Mortgage Note bearing all intervening endorsements,
endorsed in blank and signed in the name of the Seller by an officer thereof or,
if the original Mortgage Note has been lost or destroyed, a lost note affidavit;
 
(b)           the original Assignment of Mortgage with assignee’s name left
blank;
 
(c)           the original of any guarantee executed in connection with the
Mortgage Note;
 
(d)           the original Mortgage with evidence of recording thereon, or if
any such mortgage has not been returned from the applicable recording office or
has been lost, or if such public recording office retains the original recorded
mortgage, a photocopy of such mortgage certified by the Seller to be a true and
complete copy of the original recorded mortgage;
 
(e)           the originals of all assumption, modification, consolidation or
extension agreements, if any, with evidence of recording thereon;
 
(f)           the originals of all intervening assignments of mortgage with
evidence of recording thereon, or if any such intervening assignment of mortgage
has not been returned from the applicable recording office or has been lost or
if such public recording office retains the original recorded assignments of
mortgage, a photocopy of such intervening assignment of mortgage, certified by
the Seller to be a true and complete copy of the original recorded intervening
assignment of mortgage;
 
(g)           the original mortgagee title insurance policy including an
Environmental Protection Agency Endorsement and, with respect to any Adjustable
Rate Mortgage Loan, an adjustable-rate endorsement;
 
(h)           the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and
 
(i)            a copy of any applicable power of attorney.
 
With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:

 
1-1

--------------------------------------------------------------------------------

 

(i)
the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;



(ii)
the original Pledge Agreement;



(iii)
the original lease on a co-op unit evidencing the possessory interest of the
owner of the Co-op Shares in such co-op unit (the “Proprietary Lease”) and an
original assignment of the Proprietary Lease in blank;



(iv)
the original recognition agreement;



(v)
the original stock certificate representing the shares of stock issued by a
co-op corporation and allocated to a co-op unit (the “Co-op Shares”) and
original stock power in blank;



(vi)
the original UCC-1 financing statement with evidence of filing; and

 
(vii)
the original UCC-3 assignment in blank.

 
 
1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
CONTENTS OF EACH MORTGAGE FILE
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
which shall be delivered to the Purchaser, with a copy retained by the Servicer
as necessary:
 
(a)           The Mortgage Loan Documents as listed in Exhibit 1.
 
(b)           Residential loan application.
 
(c)           Mortgage Loan closing statement.
 
(d)           Verification of employment and income, including the executed
4506T if required.
 
(e)           Verification of acceptable evidence of source and amount of down
payment.
 
(f)            Credit report on Mortgagor, in a form acceptable to either Fannie
Mae or Freddie Mac.
 
(g)           Residential appraisal report.
 
(h)           Photograph of the Mortgaged Property.
 
(i)            Survey of the Mortgaged Property, unless a survey is not required
by the title insurer.
 
(j)            Copy of each instrument necessary to complete identification of
any exception set forth in the exception schedule in the title policy, i.e., map
or plat, restrictions, easements, home owner association declarations, etc.
 
(k)           Copies of all required disclosure statements.
 
(l)            If applicable, termite report, structural engineer’s report,
water potability and septic certification.
 
(m)          Sales contract, if applicable.
 
(n)           Evidence of electronic notation of the hazard insurance policy,
and, if required by law, evidence of the flood insurance policy.
 
(o)           Any documentation provided by the Mortgagor or obtained by the
Seller in connection with the granting of any underwriting exception.
 
(p)           All other documentation involved in the underwriting or
origination of the related Mortgage Loan.
 

 
2-1

--------------------------------------------------------------------------------

 
 
ADDENDUM I
 
RESERVED
 
 
I-1

--------------------------------------------------------------------------------

 
 
ADDENDUM II


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Mortgage Loan Sale and Servicing Agreement


THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of [ ] (the
“Assignment”), is entered into among Redwood Residential Acquisition
Corporation, a Delaware corporation (the “Assignor”), Sequoia Residential
Funding, Inc. (the “Depositor”), [ ], as the servicer (the “Servicer”), and [ ]
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of [ ] (the
“Pooling and Servicing Agreement”) among the Assignor, the Depositor and the
Assignee.
 
RECITALS


WHEREAS, the Assignor and the Servicer have entered into a certain Mortgage Loan
Sale and Servicing Agreement, dated as of [ ] (the “Sale and Servicing
Agreement”), and the Servicer is currently servicing certain mortgage loans (the
“Mortgage Loans”) under the Sale and Servicing Agreement; and
 
WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Sale
and Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and
 
WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Sale and
Servicing Agreement with respect to the Specified Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption.
 
(a)           Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to the Specified Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Specified Mortgage Loans, and the Depositor hereby
accepts such assignment from the Assignor, and assumes such obligations.

 
II-1

--------------------------------------------------------------------------------

 

(b)           Effective on and as of the date hereof, the Depositor hereby
sells, assigns, conveys and transfers to the Assignee all of its right, title
and interest in, to and under the Sale and Servicing Agreement to the extent
relating to the Specified Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Specified Mortgage Loans, and the Assignee hereby accepts
such assignment from the Depositor.
 
(c)            Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Specified
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and Servicer all of Assignor's
obligations as Purchaser thereunder in respect of the Specified Mortgage Loans.
 
2.           Recognition of the Assignee.
 
From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Sale and Servicing Agreement (as
amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Sale and Servicing Agreement are incorporated herein by reference and
amended hereby.  It is the intention of the parties hereto that this Assignment
will be a separate and distinct agreement, and the entire agreement, between the
parties hereto to the extent of the Specified Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.
 
3.
Continuing Rights and Responsibilities.

 
(a)          The parties hereto agree and acknowledge that [_____], an Affiliate
of the Depositor, in its capacity as the initial Controlling Holder pursuant to
the Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under the following sections of the Sale and Servicing Agreement
listed below:
 
 
Sale and Servicing Agreement:

 
Section
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03
 
Repurchase.
     
11.01, 5th, 7th and 8th ¶'s
 
Servicer to Act as Servicer; Subservicing.
     
11.13, 4th and 5th ¶'s
 
Title, Management and Disposition of REO Property.


 
II-2

--------------------------------------------------------------------------------

 


11.20
 
Servicer Shall Provide Access and Information as
Reasonably Required.



(b)           Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:


Sale and Servicing Agreement:
 
Subsection
 
Matter
     
7.05
 
Purchase Price Protection



(c)           In addition, the Servicer agrees to furnish to the Assignor as
well the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Sale and Servicing Agreement referred to above and under the
following sections, at the times therein specified:
 
 
Sale and Servicing Agreement:

 
Section
         
11.09
 
Transfer of Accounts.
     
11.16
 
Statements to the Purchaser.



(d)           If any affiliate of the Depositor is no longer the Controlling
Holder under the Pooling and Servicing Agreement, then all rights and
responsibilities assumed by the Controlling Holder pursuant to Section 3(a)
shall terminate and revert to Assignee; provided, however, that the rights and
responsibilities assumed by the Controlling Holder under the 5th paragraph of
Section 11.01 of the Sale and Servicing Agreement shall terminate in their
entirety as to the Specified Mortgage Loans.  Assignor will provide thirty (30)
days notice to the Servicer of any such termination.
 
4.
Amendment to the Sale and Servicing Agreement.

 
The Sale and Servicing Agreement are hereby amended as set forth in Appendix A
hereto with respect to the Specified Mortgage Loans.
 
5.
Representations and Warranties.

 
(a)        Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
 
(b)        Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due
 
 
II-3

--------------------------------------------------------------------------------

 

 
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 
6.
Continuing Effect.

 
Except as contemplated hereby, the Sale and Servicing Agreement shall remain in
full force and effect in accordance with their terms.  This Assignment
constitutes a Reconstitution Agreement as contemplated in Section 32 of the Sale
and Servicing Agreement and the Reconstitution Date shall be the date hereof
with respect to the Specified Mortgage Loans listed on Exhibit I on the date
hereof.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Sale and
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Sale and Servicing Agreement and shall be sent
to the Assignor and Assignee as follows:
 
Assignor:  Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA  94941
Assignee: [_____]
 
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Sale and
Servicing Agreement.
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Sale and Servicing Agreement.
 
11.
[Master Servicer.

 
 
II-4

--------------------------------------------------------------------------------

 

The Servicer hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N. A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under the Sale and Servicing Agreement to enforce the
obligations of the Servicer thereunder.  Any notices or other communications
permitted or required under the Sale and Servicing Agreement to be made to the
Assignee shall be made in accordance with the terms of the Sale and Servicing
Agreement and shall be sent to the Master Servicer at the following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia,
Maryland  21045)
Attention: Sequoia Mortgage Trust [ ]
 
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer.  Any such notices or other communications permitted or required under
the Sale and Servicing Agreement may be delivered in electronic format unless
manual signature is required in which case a hard copy of such report or
communication shall be required.
 
The Servicer further acknowledges that the Assignee has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Purchaser
retained by the Assignor in Section 3 above.
 
The Servicer shall make all distributions under the Sale and Servicing
Agreement, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:
 
[__]
 
12.          Successors and Assigns.


Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases pursuant to Section 6.03 or Section 7.03 of the Sale and
Servicing Agreement) to a buyer (“buyer”), such transfer shall constitute a
Reconstitution subject to the terms of Section 32 of the Sale and Servicing
Agreement.  Upon the closing of such transfer, the rights and obligations of
Purchaser held by the Assignor pursuant to this Assignment shall automatically
terminate and the buyer shall be deemed to possess all of the rights and
obligations of Purchaser under the Sale and Servicing Agreement, provided,
however, that the Assignor shall remain liable for any obligations as Purchaser
arising from or attributable to the period from the date hereof to the closing
date of such transfer.
 
[remainder of page intentionally left blank]

 
II-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 
ASSIGNOR:
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
 
By:
      
Name:  
      
Title:
      
 
DEPOSITOR:
 
SEQUOIA RESIDENTIAL FUNDING, INC.
 
By:
      
Name:
      
Title:
      
 
ASSIGNEE:
 
[ ]
 
By:
      
Name:
      
Title:
      
 
SERVICER:
 
WELLS FARGO BANK, N.A.
 
By:
      
Name:
      
Title:
      


 
II-6

--------------------------------------------------------------------------------

 

Accepted and agreed to by:


MASTER SERVICER:
 
WELLS FARGO BANK, N.A.
 
By:
      
Name:  
      
Title:
      


 
II-7

--------------------------------------------------------------------------------

 

EXHIBIT I
 
SPECIFIED MORTGAGE LOAN SCHEDULE

 
II-8

--------------------------------------------------------------------------------

 

APPENDIX A
 
MODIFICATIONS TO THE SALE AND SERVICING AGREEMENT
 
1.           The definition of “Business Day” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of California, the State of
Maryland, the State of Minnesota [or the State of [____]], or (iii) a day on
which banks in the State of New York, the State of California, the State of
Maryland, the State of Minnesota [or the State of [____]] are authorized or
obligated by law or executive order to be closed.”


2.           The definition of “Closing Date” is hereby revised to read as
follows:
 
“Closing Date:  [__], except with respect to the first paragraph of Section 2,
Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01 and the
PPTL.”
 
3.           The definition of “Cut-off Date” is hereby revised to read as
follows:
 
“Cut-off Date:  [__], except with respect to the first paragraph of Section 2,
Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01 and the
PPTL.”
 
4.           The definition of “First Remittance Date” is hereby revised to read
as follows:
 
“First Remittance Date:  [__].”
 
5.           Subsection 11.04, first sentence of the first paragraph is revised
to read as follows:
 
“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “[ ], in trust for the holders
of [ ] Mortgage Pass-Through Certificates.”


6.           Subsection 11.13 is revised to add the following paragraphs at the
end of the section:


“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Purchaser shall have been supplied with an Opinion of
Counsel (at the Servicer's expense) to the effect that the holding by the
related trust of such Mortgaged Property subsequent to such three-year period
(and specifying the period

 
II-9

--------------------------------------------------------------------------------

 

beyond such three-year period for which the Mortgaged Property may be held) will
not result in the imposition of taxes on "prohibited transactions" of the
related trust as defined in Section 860F of the Code, or cause the related REMIC
to fail to qualify as a REMIC, in which case the related trust may continue to
hold such Mortgaged Property (subject to any conditions contained in such
Opinion of Counsel), or (ii) the Purchaser (at the Servicer's expense) or the
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable period.  If a period longer than three years is
permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Purchaser as to progress
being made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code, (ii)
subject to the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”


7.           The Sale and Servicing Agreement is modified by adding a new
Subsection 11.24 which reads as follows:


“Subsection 11.24 Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 
II-10

--------------------------------------------------------------------------------

 